Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 1 of 65

Rankins vs. Liu

 

Case No. 2:15-CV-01164-KJM-AC

Declaration of Christopher P. Evans, MD in Support
of Motion for Summary Judgment

EXHIBIT A
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 2 of 65

Christopher Paul Evans, MD, FACS
Professor and Chairman, Department of Urologic Surgery

Urologic Surgical Oncology

University of California, Davis School of Medicine
UC Davis Comprehensive Cancer Center

Work:

Department of Urologic Surgery
University of California, Davis
School of Medicine

4860 Y Street, Suite 3500
Sacramento, CA 95817

Telephone: (916) 734-7520
Research Laboratory: (916) 734-5902
FAX: (916) 734-8094

e-mail: cpevans@ucdavis.edu

Academic Positions

Chair, Department of Urologic Surgery

Professor

Associate Professor in Residence

Assistant Professor in Residence

Director, Urology Research Laboratories

Member, U.C. Davis Comprehensive Cancer Center

Education
Dartmouth Medical School, Hanover, N.H.
University of Vermont, Burlington, VT

Major: German Language and Literature

Post Graduate Education

University of Texas, M.D. Anderson Cancer Center
Fellow in Urologic Oncology

University of California, San Francisco, CA
Chief Resident
National Kidney Foundation, Research Scholar
Resident, Department of Urology
Resident, Department of Surgery

Walter Reed Army Institute of Research, Washington, D.C.

Chief, Department of Experimenta] Surgery
121 Evacuation Hospital, Seoul, Korea

General Medical Officer, Emergency Room
Madigan Army Medical Center, Tacoma, WA

Intern, Department of Surgery

Home:

1407 44th Street
Sacramento, CA 95819
(916) 456-4212

2006-present
2007-present
2003-2007
1997-2003
1999-2008
2000-present

M.D. 1986
B.A. 1981

1995-1997
1994-1995
1993-1994
1991-1995
1990-1991
1988-1990
1987-1988

1986-1987
Gass 2 te pY704,164-KJM-DB Document 57-1 Filed 10/18/18 Page 3 of 65

opher vans

Board Certification

Fellow, American College of Surgeons
Diplomat, American Board of Urology
Diplomat, American Board of Urology
Diplomat, American Board of Urology
Diplomat, National Board Medical Examiners

Certificate No. 11958

Recertification

Recertification
Certificate No. 325275

Medical Licensure
California Number: G070289
Texas licensure held 1995-1999

Academic Activities:
Teaching:
University of California, Davis, School of Medicine, Sacramento, CA
Instructor of Record, Urology 430 third year clerkship
Instructor, HON 420 and PMD 410B courses
Instructor, MDS 400D (AMP) course
Course Organizer, Urology Department Didactic Program
Course Instructor, Dept. of Internal Medicine Residency
Clinic Rotation in Urology
Urology Didactic Lecturer, Dept. of Surgery Resident Education Series
Research:
UC Davis Comprehensive Cancer Center, Co-Leader, Prostate Cancer Program
University of California, Davis, Director, Urology Research Laboratories
Member, M.D. Anderson Urology Cancer Network (clinical research)
Co-director, University of California, Davis, GU Oncology Clinical
Trials Group
Member, Southwest Oncology Group
Committees and Societies:
American Association for Cancer Research Surgical Oncology Task Force
American Society for Clinical Oncology:
ASCO GU Steering Committee Chair
ASCO GU Steering Committee
Guidelines Committee: Castration-Resistant Prostate Cancer
Renal Cancer Program Planning Committee
Prostate Cancer Program Planning Committee
American Association of Genitourinary Surgeons
American Urological Association National Research Council:

2000
1999
2009
2018
1987

2000-2007
2001-2008
2002-2006
1997-2002
1997-2004

2000-present

2008-present
1999-2008

2001-present
1999-present

1998-present
2013-present

2014-2015
2012-present
2011-present
2010

2011
2009-present
2007-2010

Strategic Planning Committee; Leader of Renal and Bladder Cancer Programs

Society of Urology Chairpersons and Program Directors
Urological Research Society (International),
Membership Committee
President
Society of Urologic Oncology:
Society President
Society President-Elect
Society Secretary and Executive Committee member
Annual Meeting Steering Committee Chair

2006-present
2005-present
2006-present
2007

2017-present
2015-2017
2011-2015
2013-present
sé 2 o- GY PL164-KJM-DB Document 57-1 Filed 10/18/18
ristopher P. Evans

Prostate Cancer Program Scientific Chair
Member, Board of Directors
Annual Meeting Scientific Program Chair
Long Range Planning Committee
Nominating Committee
American Urological Association annual meeting abstract review team,
Prostate cancer basic science
European Association Urology:
Annual congress abstract review team, Prostate cancer screening
Urologic Palliative Care Guidelines reviewer
Society International Urology abstract review committee
American Urological Association, Western Section
Board Member
University of California, Davis, School of Medicine, Sacramento, CA
Chair, Surgical Services Steering Committee
Member, Surgical Services Steering Committee
Chair, UCD Operating Room Steering Committee
Department Mentoring Director, UC Davis Mentoring Academic
Chair, UCD Medical Group Practice Management Board (PMB)
Member, Clinical Enterprise Marketing Implementation Oversight
Committee
Vice-Chair, Practice Management Board (PMB)
Director, UC Davis Robotic Surgery Program
Member, Practice Management Board (PMB)
Member, Practice Management Board Finance Committee
Vice-Chair, Quality of Care Committee
Member, Operating Room Steering Committee
Member, Self-Testing Accreditation Committee
UCD Medical Staff Officer, Secretary
Member, Operating Room Policies Committee
Chair, Operating Room Policies Committee
Member, Operating Room Executive Committee
Member, Surgical Admissions Center Pre-op Task Force
Member, Pre-doctoral Research Fellowship Committee
Member, Medical Staff Executive Committee
Memnber, Cancer Center Committee
Member, Dept. Head and Neck Surgery Faculty Search Committee
Societe Internationale d’ Urologie
Southwest Oncology Group, Genitourinary Committee, Member
Southwest Oncology Group Surgery Discipline Committee, Member
American Association for Cancer Research
Member, AACR Membership Committee
Elected Official and Co-Chairman, Associate Member Council
Member, Career Development Awards Committee
University of California, San Francisco
Member, University Executive Medical Board
Member, University Resident Medical Staff Committee
Walter Reed Army Institute of Research, Washington, D.C.

Page 4 of 65

2010
2003-2007
2007
2005-2007
2005-2007
2007-present

2008-present
2011

2010-present
2007- present

2015-present
2014-present
2014-present
2014-present
2010-2012
2010-2013

2009-2010
2009-2010
2007-present
2007-2010
2005-2006
2005-present
2005-2006
2004-2006
2004-present
2004-2007
2004-2005
2003-2008
2002-present
2000-present
2000-present
2001
2016-present
1998-present
1998-present

2002-2005
1996-1998
1999-2001

1994-1995
1994-1995

3
vans

&25S 2: 5 pV, 01164-KJM-DB Document 57-1 Filed 10/18/18 Page 5 of 65

ristopher

Member, Laboratory Animal Care and Use Committee
Member, Editorial Review Board
Member, Library Committee

Winter Urologic Forum, Treasurer

Journal Involvement:
Guest Editor:
Urologic Oncology
World Journal of Urology
Editorial positions:
Investigative and Clinical Urology (ICUROLOGY)
Associate Editor — Vol. 57 No. 4
Investigative and Clinical Urology (ICUROLOGY)
Associate Editor
British Journal of Urology, International
Editorial Board
Prostate Cancer and Prostatic Diseases (Nature Publishing Group);
Editorial Board Member and Associate Editor;
Section Co-Editor, “What’s Hot in the Prostate”
World Journal of Urology
Editorial Board
Urologic Oncology
Editor, Translational Studies
Current Opinion in Urology
Section Editor, Bladder Cancer
UroToday
Contributing Editor
Prostateline.com
Steering Committee
ad hoc Reviewer:
PloS One
Proceedings of the National Academy of Sciences
Molecular Cancer Research
Clinical Cancer Research
British Journal of Cancer
Cancer
European Urology
Annals of Surgical Oncology
Human Pathology
Experimental Biology and Medicine
Biochimica et Biophysica Acta.
The FASEB Journal
British Journal of Urology
Journal of Urology
Prostate Cancer and Prostatic Diseases
Urology (“expert reviewer”)
Oncogene
Cancer Research

1988-1990
1988-1990
1988-1990
2018-present

Fall 2008 edition
December 2008 edition

July 2016
March 2016

2004-present

2003-present
2002-2005
2006-present

201 1-present

2003-2006
2003-present
2003-present

201 1-present
201 1-present
2009-present
2008-present
2008-present
2006-present
2005-present
2006-present
2006-present
2004-present
2003-present
2002-present
2002-present
2002-present
2002-present
2000-present
2000-present
1996-present
GSS 2: 9-6V7R1164-KIM-DB Document 57-1 Filed 10/18/18 Page 6 of 65

ristopher Vans

Nutrition and Cancer

Urologic Oncology
Journal of Clinical and Experimental Metastasis

Grant Reviews:

National Cancer Institute Scientific Review Group ZCA1 SRLB-3 “The Early

Detection Research Network: Clinical Validation Centers”
Member, American Cancer Society Institutional Research Grant
Review Committee
Reviewer, Congressionally Directed Medical Research Programs
Department of Defense Prostate Cancer Research Program
Member, National Cancer Institute, Canada, site visit team
Reviewer, Department of Veteran Affairs Merit Review Program
Meeting Organizer:
Organizer, American Urologic Association annual meeting
Program Committee, ASCO GU annual meeting
Prostate Program Chair, Society of Urologic Oncology Annual Meeting
Program Chair, Society of Urologic Oncology Annual Meeting
Program Chair, Urological Research Society Annual Meeting
Organizer, Monthly Research Building Il] Basic Science Seminar Series
Faculty Co-Chairman, Annual Winter Urologic Forum
Faculty, Innovators in Urology International Prostate Cancer Meeting,
Co-director, University of California, Davis, GU Tumor Board
Miscellaneous:
AXIA health, Calgary, Canada. Developed prostate cancer website.
Astra-Zeneca Pharmaceuticals Inc. Wilmington, DE, Advisory Board
Boehringer Ingelheim Pharmaceuticals, Ridgefield, CT, Advisory Board
Uniformed Services University of the Health Sciences, Bethesda, M.D.
Instructor in Surgery

Professional Societies

American Association of Genitourinary Surgeons, Member
American College of Surgeons, Fellow

American Society of Clinical Oncology, Member

American Urology Association, Member

American Association for the Advancement of Science, Member
American Association for Cancer Research, Member

Society of Urologic Oncology, Member and Board Member
European Association of Urology, Member

Urologic Research Society (International), Member and 2007 President
Southwest Oncology Group, Member

Western Section, American Urology Association, Member and Board Member

Society for Basic Urologic Research, Member
Society of Government Urologists

Association of Military Surgeons of the United States
Uniformed Services University, Surgical Associates

Honors and Awards
The Platinum Award, European Association of Urology (EAU)

2000-present
2000-present
1992-1993

2010-present
2002-2009
2001-present

2001
1998-present

2010-present
2010-present
Dec. 2010

May 2007

October 2007
2001-present
2002-present
2001-present
2002-present

2000-2002
1999-2009
1999-2004
1988-present

2018

5
GR opnee PYRE 4 KIM-DB Document 57-1 Filed 10/18/18 Page 7of65 «¢

Highest Accrual Award, UC Davis Comprehensive Cancer Center

Highest Accrual Award, UC Davis Comprehensive Cancer Center

Best Poster Award, AUA Annual Meeting, “Targeted Therapy using

Sacracatinib Adjunctive to Castration Inhibits Progression to Castration

Resistant Prostate Cancer in a Murine Model.

Distinguished Alumni Award, MD Anderson Cancer Center
Department of Urology

2013
2012
2012

2011

Best Poster Award, AUA Annual Meeting (2 posters), “Andrographolide Targets 2011

AR Pathway in Castration-Resistant Prostate Cancer” and “Regulation of

Intracrine Androgen Synthesis by NF-KAPPAB2/P52”
American Association of Genitourinary Surgeons, Member

2009-present

Elected membership limited to 75 North American Urologists under age 65

Western Section AUA nominee for the Gold Cystoscope Award
Consumers’ Research Council of America Guide to America’s Top Surgeons
1* Prize, Joseph F. McCarthy Essay Contest of the American Urological Assoc.
Recipient, The New York Academy of Medicine, Edwin Beer Award
Finalist, California Cancer Research Program Gerald P. Murphy Award
Third Place Award for Basic Science, University of California, Davis
Cancer Center Symposium
Recipient, American Cancer Society Clinical Oncology Fellowship Award
Honorable Mention, AUA Circon/ACMI Essay Contest, Laboratory Research
Recipient NIH Travel Award Grant, Keystone Symposia on Molecular
and Celiular Biology “Breast and Prostate Cancer: Basic Mechanisms”
Recipient, NIH National Research Service Award, CA 09670-05
Award Recipient, M.D. Anderson Research Funds Competition
Award Recipient, M.D, Anderson Research Funds Competition
First Place Award for Basic Science, Society for University Urology
Residents, National Chief Resident Meeting
Recipient, American Association for Cancer Research Young
Investigator Award, “Basic and Clinical Aspects of Prostate Cancer”
Recipient, National Kidney Foundation of Northern California
Research Fellowship Award
Northern California Urology Residents’ Competition
First Place Award for Basic Science
Second Place Award for Basic Science
Second Place Award for Basic Science
First Place Award for Basic Science
Recipient, American Association for Cancer Research/National Cancer
Institute Travel Grant. Molecular Biology Workshop, Aspen, CO
Recipient, Army Commendation Medal
Finalist, Army Science Conference Competition
Mortar Board Honor Society

GRANT AWARDS
Active Awards

Name of Individual:

Project Number (Principal Investigator): 2 P30 CA93373 (Lara, P)

Evans, Christopher P. (Co-I)

2005
2004-2005
2003
2000-2002
2001
1998

1996-1997
1996
1996

1995-1997
1996-1997
1995-1996
1995

1994
1993-1994

1994
1993
1992
1991
July 1993

1990
1990
198]
‘Vanhs

23S 2: 97 5¥701164-KJM-DB Document 57-1 Filed 10/18/18 Page 8 of 65 7

ristopher

Source and Contact Information:

Title of Project (and/or Subproject):
Dates of Approved/Proposed Project:
Current Year: Direct Cost /Total Cost:

Name of Individual:

Project Number (Principal Investigator):

Source and Contact Information:
Title of Project (and/or Subproject):

Dates of Approved/Proposed Project:
Current Year: Direct Cost /Total Cost:

Name of Individual:

Project Number (Principal Investigator):

Source and Contact Information:
Title of Project (and/or Subproject):

Dates of Approved/Proposed Project:
Current Year: Direct Cost /Total Cost:

Name of Individual:

Project Number (Principal Investigator):

Source and Contact Information:
Title of Project (and/or Subproject):

Dates of Approved/Proposed Project:
Current Year: Direct Cost /Total Cost:

Pending Grants
None

Submitted Grants
None

Clinical Trials

Sanofi: A Selective Frontline Jevtana Therapeutic Pathway for Castration-
Resistant Prostate Cancer with Integrated Biomarkers

PI: Christopher P. Evans

NIH/NCI

Cancer Center Support Grant P-30

07/01/08 — 06/30/21
$2,000,000/$15,058,785 5% Effort

Evans, Christopher P. (PI)

PC150040P1

Department of Defense

Overcoming CRPC Treatment Resistance
via Novel Dual AKR1C3 Targeting
09/30/16 — 09/26/19

$ 726,846 10% Effort

Evans, Christopher P. (Co-1)

16CHAL02-0 (Chen, H)

Prostate Cancer Foundation

Targeting RORgamma with Novel
Therapeutics for Lethal Prostate Cancer
08/22/16 — 08/22/18

$ 1,000,000 5% Effort

Evans, Christopher P. (P])

201601417

Ferring International Center

Progression to castration resistant prostate
cancer under Degarelix and Leuprolide
treatments

04/01/16 — 12/31/18

$ 156,516 3% Effort

2017-present

Astellas/Medivation: Enzalutamide and Metformin Combination Therapy to 2016-present

Overcome Autophagy Resistance in CRPC.

PI Christopher P. Evans

Astellas: A Randomized Study of Enzalutamide in Patients with Localized

2016-present

Prostate Cancer Undergoing Active Surveillance (ENACT)
e89 2:1 ve 01164-KJM-DB Document 57-1 Filed 10/18/18 Page 9 of 65

oP Gogher B . Evans

PI: Christopher P. Evans

Medivation: A Phase 3, Randomized, Efficacy and Safety Study of
Enzalutamide Plus Leuprolide, Enzalutamide Monotherapy, and Placebo
Plus Leuprolide in Men With High-Risk Nonmetastatic Prostate Cancer
Progressing After Definitive Therapy

PI: Christopher P. Evans

MDV3100-03: PREVAIL: A Multinational Phase 3, Randomized, Double-
Blind, Placebo-Controlled Efficacy and Safety Study of Oral MDV3100 in
Chemotherapy-Naive Patients with Progressive Metastatic Prostate Cancer
Who Have Failed Androgen Deprivation Therapy.

PI Christopher P. Evans

Myriad Genetics, Inc.: An Open Registry to Measure the Impact of Adding
Genomic Testing (Prolaris®) on the Treatment Decision Following Biopsy
in Newly Diagnosed Prostate Cancer Patients by Specialist

PI Christopher P. Evans

MDV3100-09: STRIVE: A Multicenter Phase 2, Randomized, Double-Blind,
Efficacy and Safety Study of Enzalutamide vs. Bicalutamide in Men with
Prostate Cancer Who Have Failed Primary Androgen Deprivation Therapy
PI Christopher P. Evans

Southwest Oncology Group $1011: A Phase III Surgical Trial to Evaluate the
Benefit of a Standard Versus an Extended Pelvic Lymphadenectomy Performed
At Time of Radial Cystectomy For Muscle Invasive Urothelial Cancer.

PI Christopher P. Evans

Astellas Pharma Global Development, Inc. 905-UC-050: Incontinence
Post-RARP Study (A Randomized, Double-Blind, Parallel, Placebo-Controlled,
Phase 4, Multicenter Study to Assess Efficacy and Safety of VESIcare®
(Solifenacin Succinate) to Improve Urinary Continence of Subjects after
Robotic Assisted Radical Prostatectomy)

PI Christopher P. Evans

The ZEN Clinical Study: The Medtronic Zotarolimus-Eluting Peripheral Stent
System for the Treatment of Erectile Dysfunction in Males with Sub-optimal
response to PDES Inhibitors. PIs Jason Rogers and Christopher P. Evans

Protocol No. TA-303: A Randomized, Double-Blind, Placebo-Controlled,
Parallel Group, Multicenter Study of the Safety and Efficacy of Avanafil in the
Treatment of Erectile Dysfunction Following Bilateral Nerve-Sparing Radical
Prostatectomy. PI Christopher P. Evans.

AZD0530 A Phase II, Randomized, Open-Label, Pilot Study to Evaluate the
Safety and the Effects on Bone Resorption of AZD0530 in Patients with Prostate

2015-present

2011-present

2014-2016

2013-2017

2012-2015

2012-2013

2009-2011

2009-2011

2008-2010

8
&ase 2: 5-Gy-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 10 of 65
ristopher P. Evans

Cancer or Breast Cancer with Metastatic Bone Disease. PI Christopher P. Evans

NCI CTEP Phase II award for AZD0530 in the treatment of hormone 2007-2009
refractory prostate cancer. PIs Primo Lara and Christopher P. Evans

S2 Protein is a Novel Marker for Prostate Cancer 2002-2003
Principal Investigator: Christopher P. Evans, M.D.

Previous Grants

National Institute of Health/NCI
Tyrosine Kinases and Prostate Cancer
Principal Investigator: Kung, H-J
Co-Investigator: Christopher P. Evans, M.D.
Amount: $1,924,688

National Institute of Health/NCI 2012-2016
Autophagy; A Cell Survival Mechanism in Castration-Resistant Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Amount: $577,501

Prostate Cancer Foundation — SU2C (UCSF) 2013-2016
Targeting Adaptive Pathways in Metastatic Castration-Resistant Prostate Cancer
Principal Investigator: Eric Small, M.D. (UCSF) Christopher P. Evans, M.D. (UCD)
Amount: $1,349,239

National Institute of Health/NCI 2010-2015
Interleukin-6 and castration-resistant prostate cancer
Principal Investigator: Allen Gao, MD, Ph.D.
Co-Investigator: Christopher P. Evans, M.D.
Amount: $1,571,244

Medivation, Inc. 2013-2014
The Effect of Enzalutamide (formerly MDV3100) on Castration-Resistant Prostate
Cancer

Principal Investigator: Christopher P. Evans, M.D.
Amount: $66,359
BGI Americas Corporation 2013-2014
Deep Sequencing to Identify Drug Resistance Mechanisms in Castration-Resistant
Prostate Cancer
Principal Investigator: Allen Gao, MD, Ph.D.
Co-Investigator: Christopher P. Evans, M.D.
Amount: $25,000

National Institutes of Health, National Cancer Institute 2009-2013
Rapamycin Regulation of the Androgen Receptor: Implications in Prostate Cancer
Therapy

Principal Investigator: Paramita Ghosh, Ph.D.
Collaborator: Christopher P. Evans, M.D.
Amount: $1,176,525
National Institutes of Health, National Cancer Institute 2005-2010
Androgen Signaling and Kinase Regulation of CaP
Principal Investigator: Hsing-Jien Kung, Ph.D.
Co-Investigator: Christopher P. Evans, M.D.
CRSStépher PY Evang SIM-DB Document 57-1 Filed 10/18/18 Page 11 of 65 10

Amount: $1,494,813
Prostate Cancer Foundation 2007-2009
Novel Approaches to Tyrosine Kinase Inhibition in Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Amount: $94,572
Department of Defense Prostate Cancer Research Program 2004-2008
Castration-Induced Neuroendocrine-Mediated Progression
Of Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Co-Investigator: Hsing-Jien Kung, Ph.D.
Amount: $552,174
Department of Defense Prostate Cancer Research Program 2004-2007
Characterization of an Androgen-Induced and Activated Protein Kinase
Principal Investigator: Hsing-Jien Kung, Ph.D.
Co-Investigator: Christopher P. Evans, M.D.
Amount: $564,687
National Institutes of Health Mentored Clinical Scientist Award (K08) 2002-2006
Neurotrophins and Tyrosine Kinases in Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Amount: $517,091
Department of Defense Prostate Cancer Research Program 2001-2004
Neuropeptides, Tyrosine Kinases and Prostate Cancer
Principal Investigator: Hsing-Jien Kung, Ph.D.
Co-P.L.: Christopher P. Evans, M.D.
Amount: $556,384
University of California Cancer Research Coordinating Committee 2001-2002
Neuroendocrine Stimulated Angiogenesis in Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Amount: $50,000
The New York Academy of Medicine, Edwin Beer Award 2000-2002
Signal Transduction Mediated Gene Expression as an
Anti-Angiogenesis Target in Human Prostate Cancer
Amount: $75,000
California Cancer Research Program 1999-2001
Targeting Androgen-Regulated Transcription in Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Amount: $315,266
Department of Defense Prostate Cancer Research Program 1998-2001
Functional Detection of p53 Mutations in Archival Prostate Cancer Tissue
Principal Investigator: Christopher P. Evans, M.D.
Amount: $235,470
SELECT NCI Prostate Cancer Chemoprevention Trial 2000-2010
Principal Investigator: Christopher P. Evans, M.D.
Amount: $300,000 awarded but declined
University of California, Davis School of Medicine 1997-1998
New Faculty Research Grant Program
Molecular Mechanisms of Urokinase Regulation in the Growth,
Neovascularization and Progression of Human Prostate Cancer
ase 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18
hristopher P. Evans

Principal Investigator: Christopher P. Evans, M.D.
Amount: $3,000

Recipient, American Cancer Society Institutional Research Grant #205
The Regulation of Endothelial Cell Urokinase Expression

In Human Prostate Cancer Angiogenesis

Principal Investigator: Christopher P. Evans, M.D.
Amount: $19,691

University of California, Davis Health System Research Fund
Regulation of u-PA Expression in Human Prostate Cancer
Principal Investigator: Christopher P. Evans, M.D.
Amount: $100,000

Cancer Research Coordinating Committee
The Regulation of Endothelial Cell Urokinase Expression

In Human Prostate Cancer Angiogenesis

Principal Investigator: Christopher P. Evans, M.D.
Amount: $29,218 (awarded but declined)

Recipient, American Cancer Society Clinical Oncology
Fellowship Award
Principal Investigator: Christopher P. Evans, M.D.
Amount: $3,600

Recipient, NIH National Research Service Award, CA 09670-05
Principal Investigator: Andrew C. Von Eschenbach, M.D.
Amount: $696,000 over 5 years

Award Recipient, M.D. Anderson Research Funds Competition
Principal Investigator: Christopher P. Evans, M.D.
Amount: $4,000

Award Recipient, M.D. Anderson Research Funds Competition
Principal Investigator: Christopher P. Evans, M.D.
Amount: $4,000

Recipient, National Kidney Foundation of Northern California
Research Fellowship Award
Principal Investigator: Christopher P, Evans, M.D.
Amount: $25,000

Community Activities:
1, Parishioner, Sacred Heart Church
2. School Board member, Sacred Heart School
2011

3. Co-Chair, Strategic Planning Committee, Sacred Heart School
4. Principal Search Committee, Sacred Heart School
5. State of California, Department of Justice

a. Court Independent Medical Expert, pro bono

Peer Reviewed Journal Articles, Published or In Press.

Page 12 of 65
11

1998-1999

1998-1999

1998-1999

1996-1997

1995-1997
1996-1997
1995-1996

1993-1994

1998-present
2008-

2008-2011
2005, 2008

2005
CRS etépher P, kvag KIM-DB Document 57-1 Filed 10/18/18 Page 13 of 65 2

1.

10.

11.

12.

1981 Evans, C.P., Winn, W.C. Extrathoracic localization of legionella
pneumophila in legionnaires’ pneumonia. American Journal of Clinical Pathology
76:813-815

1988 Evans, C.P., Vaccaro, J.A., Storrs, B.G. and Christ, PJ. Suprarenal
occurrence of an adenomatoid tumor. Journal of Urology 139:348-349,

1991 Evans, C.P., Walsh, D.S., Kohn, E.C. An autocrine motility factor secreted
by the dunning R-3327 rat prostatic adenocarcinoma cell subtype AT2.1. International
Journal of Cancer 49:109-113.

1991 Skoog, S.K., Evans, C.P., Hayward, |.J., Griffin, J.L., Hitchcock, C.L. Flow
cytometry of find needle aspirations of the sprague-dawley rat testis: defining normal
maturation and the effects of multiple biopsies. Journal of Urology 146:620-623.

1992 Margulies, I.M.K., Hoeyhtyae, M., Evans, C.P., Liotta, L.A., Stetler-
Stevenson, W.G. Urinary type IV collagenase: elevated levels associated with bladder
transitional cell carcinoma. Cancer, Epidemiology, Biomarkers and Prevention 1:467-

474,

1993 Evans, C.P., Stoller, M.L. The fate of the iatrogenic retroperitoneal stone.
Journal of Urology 150:827-829.

1995 Narayan, P., Tewari, A., Aboseif, S., Evans, C.P., A randomized study
comparing visual laser ablation and transurethral evaporation of prostate in the
management of benign prostatic hyperplasia. Journal of Urology 154:2083-2088.

1996 Evans, C.P., Swanson, D.A. What to do if the lymph nodes are positive.
Seminars in Urologic Oncology 14:96-102.

1996 Evans, C.P., Gange, S., Khalid, A., Eason, A., Narayan, P. The proportional
decrease in prostate specific antigen level best predicts the duration of survival after
hormonal therapy in patients with metastatic carcinoma of the prostate. British Journal
of Urology 78:426-431.

1997 Evans, C.P., Elfman, F., Parangi, S., Conn, M., Cunha, G.R. Shuman, M.A.
Inhibition of prostate cancer neovascularization and growth by urokinase-plasminogen
activator receptor blockade. Cancer Research 57:3594-3599.

1998 Evans, C.P., Elfman, F., Cunha, G.R. Shuman, M.A. Decreased prostate
cancer cell migration by inhibition of the insulin-like growth factor II/mannose-6-
phosphate receptor. Urologic Oncology 3:166-170.

2001 Dall’Era, M.A., Shih, S-J., Yang, J., Benik, S., Evans, C.P. Differential
expression of angiogenic cytokines by cell lines and primary cultures of human
prostate cancer. Prostate Cancer and Prostate Diseases 4:106-111.
CHER topher P. Ryans S2M-DB Document 57-1 Filed 10/18/18 Page 14 of 65 B

ris

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24,

Vans

2001 Evans, C.P., Stapp, E.C., Juarez, J.C., Dall’Era, M.A., Yang, J. Regulation of
urokinase gene expression in human prostate cancer. Int. J. Cancer 94:390-395.

2001 de Vere White, R.W., Evans, C.P., Lara, P.S., Meyers, F. J. Improving the
treatment of muscle invasive transitional] cell carcinoma (TCC) of the bladder with a
sequential approach. Urologic Oncology 1:175-183.

2001 ~=Eandi, J., Yang, J., Evans, C.P. Signal transduction mediated regulation of
urokinase gene expression in human prostate cancer. Biochemical and Biophysical
Research Communications 288:521-527.

2001 Evans, C.P. Prostate Cancer. Encyclopedia of Life Sciences. Nature.
Macmillan Publishing. (peer reviewed)

2002 Evans, C.P. Follow-up surveillance strategies for genitourinary
malignancies. Cancer 94:2892-905.

2002 ~—Eandi, J., de Vere White, R.W., Bohringer, C.H., Evans, C.P. Can single dose
preoperative intrathecal morphine sulfate provide postoperative analgesia and patient
satisfaction during radical prostatectomy in the current era of cost containment?
Prostate Cancer and Prostatic Diseases 5:226-230.

2002 Highshaw, R.A., Tunuguntla, H.S.G.R., Perez, R., Evans, C.P. Initial report
of bladder carcinoma following combined bladder-drained pancreas and kidney
transplantation: diagnostic and management implications. Clinical Transplantation
16:383-386.

2002 Chodak, G.W., Keane, T., Klotz, L., and The Hormone Therapy Study Group.
Critical evaluation of hormone therapy for carcinoma of the prostate. Urology 60:201-

208, 2002.

2002 Tunuguntla, H.S.G.R., Evans, C.P. Minimally invasive therapies for benign
prostatic hyperplasia. World J. Urology 20:197-206.

2002 Evans, C.P., Tunuguntla, H.S.G.R., Yang, J.C. Role of androgen and signal
transduction-mediated regulation of urokinase-type plasminogen activator gene
expression in therapy of human prostate cancer. Recent Research Developments in
Cancer 4:101-116, 2002.

2002 Tunuguntla, H.S.G.R., Evans, C.P. Management of Prostatitis —A Review.
Prostate Cancer and Prostatic Diseases 5:172-179.

2002 Shi, X-B., Di Mauro, S.M., Highshaw, R., Deitch, A.D., Evans, C.P.,
Gumerlock, P.H., deVere White, R.W. Application of a yeast assay to detect functional
p53 mutations in archival prostate cancer tissue. Cancer Biotherapy and
Radiopharmaceuticals 17:657-664.
25.

26.

27.

28,

29.

30.

31.

32.

33.

34,

35.

36.

37.

2:15- “91164-KJM-DB Document 57-1 Filed 10/18/18 Page 15 of 65 14

CHR top er

Vans

2003 Evans, C.P., Tunuguntla, H., Saffarian, A., Wood, C.G. Does retroperitoneal
lymphadenectomy for testicular germ cell tumor require a different approach in the
presence of a horseshoe kidney? J. Urol. 169:503-506.

2003  Highshaw, R.A., Tanaka, S., Evans, C.P., de Vere White, R. Is Bladder
Biopsy Necessary at 3 and 6 Months Post BCG Therapy? Urologic Oncology, Urol
Oncol. 21:207-9.

2003 = Shih, S-J, Dall'Era, M. A., Westphal, H. R., Yang, J., Sweep, C. G. J.,
Gandour- Edwards R., Evans, C.P. Elements regulating angiogenesis and correlative
microvessel density in benign hyperplastic and malignant prostate tissue. Prostate
Cancer and Prostatic Diseases, 6:131-137.

2003 Busby, J. E., Das, S., Tunuguntla, H.S.G.R., Evans, C.P. Hand-assisted
laparoscopic versus open (flank incision). BJU International, 91:341-4.

2003 =Narayan, P., Evans, C.P., Moon, T. Long-term safety and efficacy of
tamsulosin for the treatment of lower urinary tract symptoms associated with benign
prostatic hyperplasia. J. Urol. 170:498-502.

2003 Evans, C.P., Busby, J.E. Management of Stage T] Grade 3 Transitional Cell
Carcinoma of the Bladder. BTU International 92:345-348.

2003 Ok, J., Yang, J.C., Evans, C.P. The role of neuroendocrine differentiation in
prostate cancer progression. Recent Research Developments in Cancer 2003; 5.

2004 Nguyen, M., Corr, A., Evans, C.P. Testicular cancer metastatic exclusively
to the brain and spleen. Urology 63:176-8.

2004 ~=Lee L-F, Louie, M.C., Desail, S.J., Yang, J.C., Chen H-C, Evans C.P. and
Kung H-J. Interleukin-8 confers Androgen-Independent Growth and Migration of
LNCaP: Differential Effects of Tyrosine kinases Src and FAK. Oncogene 23:2197-205.

2004 ~=Busby, J.E. Shih, S-J., Yang J.C., Kung, H-J., Evans, C.P, Angiogenesis is
not Mediated by Prostate Cancer Neuropeptides. Angiogenesis 6(4):289-293.

2004 ~— Busby, J.E., Evans, C.P. Determining variables for repeat prostate biopsy — A
review. Prostate Cancer and Prostatic Diseases, 7:93-8.

2004 Penson, D.F., Moul, J.W., Evans, C.P., Doyle, J.J., Gandhi, S., Stern, L,
Lamerato, L. The economic burden of metastatic and prostate specific antigen
progression in patients with prostate cancer: findings from a retrospective analysis of
health plan data. J. Urol., 171:2250-2254.

2004 Evans, C.P. Evidence-based medicine for the urologist. BJU Int., 94:1-2.
38.

39,

40.

41.

42.

43.

44,

45,

46.

47.

48.

49,

50.

Ase 2:15- “1164-KJM-DB Document 57-1 Filed 10/18/18 Page 16 of 65
ristopher P. 15

Vans

2004 ~— Busby, J.E. and Evans, C.P. Old friends, new ways: revisiting extended
lymphadenectomy and neoadjuvant chemotherapy to improve outcomes. Curr Opin
Urol 14:251-257.

2005 Chang, S8.S., Benson M.C., Campbell S.C., Crook, J., Dreicer, R., Evans,
C.P., Hall, M.C., Higano, C., Kelly, W.K., Sartor, O., and Smith, J.A. Jr. Society of
Urologic Oncology position statement: redefining the management of hormone-
refractory prostate carcinoma. Cancer 2005;103:11-21.

2005 = Evans, C.P., Fleshner, N., Fitzpatrick, J. and Zlotta, A. An evidence based
approach to understanding pharmacological class effect in the management of prostatic
diseases. BJU Int. 2005;95:743-749.

2005 Ok, J., Meyers, F. J., Evans, C.P. Medical and surgical palliative care of
patients with urological malignancies. J. Urol. 174:1177-1182.

2005 Ok, J., Cambio, A., Lara, P.N., Evans, C.P. Is the use of anything but MVAC
justified in the evidence-based medicine era? Curr. Opinion Urol., 15:312-314.

2006 Cambio, A. J., Evans, C.P. Management Approaches to Small Renal
Tumours. BJU Int. 97:456-60.

2006 McGahan, J. P, Mee R., K., Evans C.P., Ellison, L. Efficacy of Transhepatic
Radiofrequency Ablation of Renal Cell Carcinoma. Am. J Radiology 2006;186:S311-

$315.

2006 Cambio A.J. and Evans, C.P. Minimising postoperative incontinence
following radical prostatectomy: considerations and evidence. Eur Urol; 50(5):903-13;
discussion 913.

2006 Evans, C.P. Editorial Comment on “Penis Conserving Treatment for T1 and
T2 Penile Carcinoma: Clinical Implications of a Local Recurrence. Lont, A.P. et al. J.
Urol 2006;176:580.

2007 Cambio AJ, Evans CP. Outcomes and quality of life issues in the
pharmacological management of benign prostatic hyperplasia (BPH). Therapeutics and
Clinical Risk Management, 3(1): 181-196.

2007 ~=— Nelson, E.C., Cambio A.J., Yang, J.C., Ok, J., Lara, P.N., Evans CP. Clinical
Implications of Neuroendocrine Differentiation in Prostate Cancer. Prostate Cancer and
Prostatic Diseases. 2007;10:6-14.

2007 Nelson, E.C., Evans C.P., Lara, P.N. Renal cell carcinoma: current status and
emerging therapies. Cancer Treat Rev. 33:299-313.

2007 Cambio A.J., Ellison L.M., Chamie, K., deVere White, R.W., and Evans,
C.P. Cost-Benefit and outcome analysis: effect of prostate biopsy under-grading.
Urology. 69(6):1 152-6.
case 2: 15-Gy-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 17 of 65 16

ristopher

31.

52.

53.

54.

55.

56.

57.

38.

59,

60.

6l.

62.

63.

Evans

2007 Nelson, E.C., Cambio A.J. Yang, J.C., Lara, P., and Evans, C.P. Biologic
agents as adjunctive therapy for prostate cancer: a rationale for use with androgen
deprivation. Nature Clinical Practice Urology;4(2):82-94.

2007 Chang, Y-M., Kung, H-J, Evans, C.P. Non-Receptor Tyrosine Kinases in
Prostate Cancer. Neoplasia. 2007; 9(2):90-100

2007 = Evans C.P., Debruyne F., Payne H., Solsona E., Teillac P., Tubaro A.,
Bladder Cancer: Management and Future Directions. European Urology 6(3): 365-373

2007 = Miller K., Abrahamsson P., Akakura K., Debruyne F., Evans C.P., Klotz L.,
The Continuing Role of PSA in the Detection and Management of Prostate Cancer.
European Urology Supplement 6(3): 327-333

2007 ~=— Keane T., Gillatt D., Evans C.P., Tubaro A., Current and Future Trends in the
Treatment of Renal Cancer. 6(3): 374-384

2007. Nelson EC, Evans CP, Pan CX, Lara PN. Prostate cancer and markers of
bone metabolism: diagnostic, prognostic, and therapeutic implications. World J Urol.
25(4): 393-399

2007 Nelson, E.C., Evans, C.P., Mack, P.Cl, deVere White, R.W., Lara, P.
Inhibition of Akt pathways in the treatment of prostate cancer. Prostate Cancer and
Prostatic Diseases 2007. 10(4): 331-339

2007 Ramirez, M.L., Keane, T., Evans, C.P. Managing Prostate Cancer: The Role
of Hormone Therapy. Canadian J Urol 14(81):10-18.

2007 Ramirez, M.L., Evans, C.P. Current Management of Smal] Renal Masses.
Canadian J Urol 14(81):39-47.

2007 Cambio A.J., Evans, C.P. and Kurzrock, E.A. Non-surgical management of
multicystic dysplastic kidney. BJU Int 101:804-8.

2007 Chee K.G., Longmate J., Quinn D.L, Chatta G., Pinski J., Twardowski P., Pan
C-X, Cambio A., Evans C.P., Gandara D.R., and Lara P.N. The AKT Inhibitor
Perifosine in Biochemically Recurrent Prostate Cancer: A Phase II
California/Pittsburgh Cancer Consortium Trial. Clin Genitourin Cancer. 7:433-7.

2007 Shi XB, Xue L, Yang JC, MA A, Zhao J, Ma X., Tepper CG, Evans CP,
Kung HJ, deVere White R. An androgen-regulated miRNA suppresses Bak
expression and induces androgen-independent growth of prostate cancer cells. PNAS
104:19983-8.

2008 Gautschi, O., Tepper, C.G., Purnell, P.R., Izumiyq, Y., Evans, C.P., Green,
T.P., Desprex, P.Y., Lara, P.N., Gandara, D.R., Mack, P.C., Kung, H-J. Regulation of
Gpse 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 18 of 65
ristopher P. Evans 17

64.

65.

66.

67.

68.

69.

70.

71.

72.

73.

74,

Id1 expression by Sre in cancer: implications for targeting of the bone morphogenetic
protein pathway. Cancer Res 2008;68:2250-8.

2008 Ramirez, M.L., Nelson, E.C., Evans, C.P. Beyond prostate-specific antigen:
alternate serum markers. Prostate Cancer Prostatic Diseases. 2008;1 1:216-29,

2008 Ramirez, M.L., Nelson, E.C., de Vere White, R.W., Lara, P.N., Evans, C.P.
Current Applications for Prostate-Specific Antigen Doubling Time. Eur. Urol. 2008;
Aug;54(2):29 1-302

2008 Nelson E.C., Rodriguez R.L., Dawson K., Galvez A.F., Evans C.P. The
interaction of genetic polymorphisms with lifestyle factors: implications for the dietary
prevention of prostate cancer. Nutr. Cancer 2008;60:301-12.,

2008 Chang Y-M, Bai L, Yang J.C, Kung H-J, Evans C.P. Src Family Kinase
Oncogenic Potential and Pathways in Prostate Cancer As Revealed By AZD0530.
Oncogene, Nov 6;27(49):6365-75

2008 Kung H-J, Evans C.P. Oncogenic Activation of Androgen Receptor.
Urologic Oncology 2009;27:48-52.

2008 Evans, C.P. Identification of Molecular Targets in Urologic Oncology. World
J Urol, Feb;27(1):3-8.

2009 Yang, J.C., Busby, J.E., Ok, J., Borowsky, A.D., Kung, H-J., Evans, C.P.
Aberrant activation of androgen receptor in a new neuropeptide-autocrine model of
androgen-insensitive prostate cancer. Cancer Res. 2009;69:151-60.

2009 Evans, C.P. SUO/SBUR 2007 Annual meeting proceedings: Overview.
Urologic Oncology 2009;33:1.

2009 _— Lara, P.N. Jr., Longmate, J, Evans, C.P., Quinn, D.I., Twardowski, P.,
Chatta, G, Posadas,E, Stadler, W., Gandara, D.R. A Phase II Trial of the Src-kinase
inhibitor AZD0530 in patients with advanced castration-resistant prostate cancer: a
California Cancer Consortium Study. Anti-Cancer Drugs. 2009; 20:179-84.

2009 =‘ Purnell, P .R., Mack, P.C., Tepper, C.G., Evans, C.P., Green, T.P.,
Gumerlock, P,H., Lara, P.N., Gandara, D.R., Kung, HJ., Gautschi, O.J. The Sre
inhibitor AZD0530 blocks invasion and may act as a radiosensitizer in lung cancer
cells. Thoracic Oncology, 2009;4:448-54.

2009 = Feng S., Tang Q., Sun M., Chun J.Y., Evans C.P., Gao A.C., Interleukin-6
increases prostate cancer cells resistance to bicalutamide via TIF2.. Mol Cancer Ther.

2009;8:665-71.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 19 of 65 8
Christopher P. Evans

75.

76.

77.

78.

79,

80.

81.

82,

83.

84.

85.

2009  Hellenthal, N.J., Ramirez, M.L., Evans C.P., deVere White, R.W., Koppie,
T.M. Trends in pelvic lymphadenectomy at the time of radical cystectomy: 1988-2004.
J. Urol. Jun;181(6):2490-5,

2009 Hellenthal N J., Shariat SF, Margulis V, Karakiewicz PI, Roscigno M, Bolenz
C, Remzi M, Weizer A, Zigeuner R, Bensalah K, Ng CK, Raman JD, Kikuchi E, ,
Montorsi F, Oya M, Wood C, Fernandez M, Evans CP, Koppie TM. Adjuvant
Chemotherapy for High Risk Upper Tract Urothelial Carcinoma: Results From the
Upper Tract Urothelial Carcinoma Collaboration. J. Urol. Vol. 182, 900-906,
September 2009.

2009 Chun JY, Nadiminty N, Dutt S, Lou W, Yang JC, Kung HJ, Evans CP, and
Allen C. Gao.Interleukin-6 regulates androgen synthesis in prostate cancer cells. Clin
Cancer Res (15)15: 4815-4822.

2010 Hellenthal NJ, Ramirez ML, Evans CP, deVere White RW. The role of
surveillance in the treatment of patients with muscle-invasive bladder cancer after
chemotherapy. Brit J Urology, Int. Feb;105(4):485-8.

2010 Wu, Z., Chang, P.C., Yang, J.C., Chu, C.Y., Wang, L.Y., Chen, N.T., Ma,
A.H., Desai, $.J., Lo, 8.H., Evans, C.P., Lam, K.S., and Kung, H.J. Autophagy
Blockade Sensitizes Prostate Cancer Cells towards Src Family Kinase Inhibitors.
Genes and Cancer 2010;1:40-9.

2010 Eastham, J.A., Evans, C.P., Zietman A. What is the optimal management of
high risk, clinically localized prostate cancer? Urol Oncology 2010 Sep-
Oct;28(5):557-67.

2010 Nadiminty, N., Lou, W., Sun, M., Chen, J., Yue, J., Kung, H.J., Evans, C.P.,
Zhou, Q., Gao, A.C. Aberrant activation of the androgen receptor by NF-kB2/p52 in
prostate cancer cells. Cancer Res. 2010;70:3309-19,

2010 Yang, J.C., Bai, L., Yap, 8., Gao, A.C., Kung, H.J., and Evans, C.P. Effect of
the specific Src family kinase inhibitor saracatinib on osteolytic lesions using the PC-3
bone model. Mol Cancer Therapeutics 2010;6:1629-37.

2010 Sun, M., Lou, W., Chun, J.Y., Nadiminty, N., Evans, C.P., Chen, J., Yue, J.,
Zhou, Q., and Gao, A.C. Sanguinarine suppresses prostate tumor growth and inhibits
surviving expression. Genes and Cancer 2010;1:283-292.

2010 Wu, J., Meyers, F., and Evans, CP. Palliative Care in Urology. Surgical
Clinics of North America. 2011;91:429-44.

2010 Chun, J.Y., Tummala, R., Nadiminty, N., Lou, W., Liu, C., Yang, J.C., Evans,
C.P., Zhou, Q., and Gao, A.C. Andrographolide, an herbal medicine, inhibits
interleukin-6 expression and suppresses prostate cancer cell growth. Genes and Cancer
2010;8:868-76.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 20 of 65
Christopher P. Evans 19

86.

87.

88.

89.

90.

91.

92.

93.

94.

95.

96.

2010 Yap, S., Stone, A.R., Evans, C.P. The hypocontractile bladder and radical
prostatectomy: complete restoration of voiding efficiency. BJU Int. 2010 online

edition.

2010 Wang, S., Zhang, H., Cheng, L., Evans, C.P., Pan, C. Analysis of the
cytotoxic activity of carboplatin and gemcitabine combination. Anticancer Research.
Nov;30(1 1):4573-8.

2010 Zhang H., Aina OH., Lam KS., deVere White R., Evans C., Henderson P.,
Lara PN., Wang X., Bassuk JA., Pan CX. Identification of a Bladder Cancer-Specific
Ligand Using a Combinatorial Chemistry Approach. Urology Oncology.
Sep;30(5):635-45.

2011 Catto, .W.F., Alcaraz, A., Bjartell, A.S., de Vere White, R., Evans, C.P.,
Fussel, S., Hamdy, F.C., Kailioniemi, O., Mengual, L., Schlomm, T., Visakorpi, T.
MicroRNA in Prostate, Bladder, and Kidney Cancer: A Systematic Review. European
Association of Urology. May;59(5):671-81. Epub.

2011 Chamie K, Kurzrock EA, Evans, C.P., Koppie. TM, Wootton-Gorges SL,
Boone JM, Lara PN, and deVere White, RW. Secondary malignancy among
nonseminomatous germ cell tumor cancer survivors. Cancer. 2011; 429-44

2011 ~—Lee, O., Yap, S., Danielson, D., Evans, C. Case Reports. Surgical
management of a level II] inferior vena caval thrombus in a horseshoe kidney. BJU Int.

Online.

2011 Sun M, Liu C, Nadiminty, N, Lou W, Zhu Y, Yang J, Evans, C.P., Zhou Q,
Gao, AC. Inhibition.of Stat3 activation by sanguinarine suppresses prostate cancer cell
growth and invasion. Prostate, 72(1): 82-9, 2012.

2011 Yap SA, Schupp CW, Chamie K, Evans, C.P., and Koppie, TM. Effect of
Age on Transitional Cell Carcinoma of the Upper Urinary Tract: Presentation,
Treatment, and Outcomes. Urology Jul.78(1):87-92.

2011 Ganti, S., Taylor, S., Kim, K., Hoppel, C., Guo, L., Yang, J., Evans, C.P.,
Weiss, R. Urinary Acylcarnitines are Altered in Human Kidney Cancer. International
Journal of Cancer. Jun 15; 130(12):2791-800.

2011 BaiL., Yang J., Ok J., Mack P., Kung H.J., Evans C.P. Simultaneous
Targeting of Src Kinase and Receptor Tyrosine Kinase Results in Synergistic
Inhibition of Renal Cell Carcinoma Proliferation and Migration. International Journal
of Cancer. 130(1 1): 2693-702. 2012.

2011. McGahan J.P., Loh S., Fitzgerald E., Koppie T., Evans C.P., Dall’Era M., Li
C.S. Pretreatment Imaging Can Be Used to Select Imaging Guidance, Ultrasound
Alone Versus CT Plus Ultrasound, for Percutaneous Renal Radiofrequency Ablation.
The American Journal of Roentgenology. 2011 Nov;197(5):1244-50.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 21 of 65
Christopher P. Evans

97.

98.

2011 LuiC., Nadiminty N., Tummala R., Chun J.Y., Lou W., Zhu Y., Sun M.,
Evans C.P., Zhou Q., Gao A.C. Andrographolide Targets Androgen Receptor
Pathway in Castration-Resistant Prostate Cancer. Genes Cancer, 2011 Feb;2(2):151-9.

2011 Zhu Y., Tummala R., Liu C., Nadiminty N., Lou W., Evans C.P., Zhou Q.,
Gao A.C. RhoGDI«a suppresses growth and survival of prostate cancer cells. Prostate,

72(4): 392-8, 2012.

99. 2011 Keegan K.A, Dall’Era M.A, Durbin-Johnson B., Evans C.P. Active

100.

102.

103.

Surveillance for Prostate Cancer Compared with Immediate Treatment: An Economic
Analysis. Cancer, 201] Dec 16. doi: 10.1002/cncr.26688. [Epub ahead of print]

2011 Nadiminty N., Tummala R., Lou W., Zhu Y., Zhang J., Chen X., deVere White
R., Kung H.J., Evans C.P., Gao A.C. MicroRNA let-7c suppresses androgen receptor
expression and activity via regulation of Myc expression in prostate cancer cells. J Biol
Chem, 2012 Jan 6;287(2):1527-37, Epub 2011 Nov 28.

2011  Moul, JW, Evans, CP, Gomella, LG, Roach, M, Dreicer, R. Traditional
approaches to androgen deprivation therapy. Urology. 78: 485-93.

2012 Kim S., Dall’Era M.A., Evans C.P. Economic Analysis of Active Surveillance
for Localized Prostate Cancer. Current Opinion in Urology. 2012 May;22(3):247-53.

104. 2012 Nadiminty N, Tummala R, Lou W, Zhu Y, Shi XB, Zou JX, Chen H, Zhang

105.

106.

107.

108.

109.

J, Chen X, Luo J, Devere White RW, Kung HJ, Evans CP, Gao AC. MicroRNA let-7c
Is Downregulated in Prostate Cancer and Suppresses Prostate Cancer Growth. PLoS
One. 2012;7(3):e32832. Epub 2012 Mar 30.

2012 Ganti 8, Taylor SL, Aboud OA, Yang J, Evans C, Osier MV, Alexander DC,
Kim K, Weiss RH. Kidney tumor biomarkers revealed by simultaneous multiple matrix
metabolomics analysis. Cancer Res, 2012 May 24. [Epub ahead of print]

2012 Keegan, KA, Schupp, CW, Chamie, K, Hellenthal, NJ, Evans, CP,
Koppie, TM. Histopathology of Surgically Treated Renal Cell Carcinoma: Survival
Differences by Subtype and Stage. The Journal of Urology. 2012 Aug;188(2):391-7.

2013 Inoue H, Kauffman M, Shacham S, Landesman Y, Yang J, Evans CP,
Weiss RH. CRM1 Blockade by Selective Inhibitors of Nuclear Export Attenuates
Kidney Cancer Growth. J Urol. Jun;189(6):2317-26.

2013 Tilki D, Brausi M, Colombo R, Evans CP, Fradet Y, Fritsche HM, Lerner
SP, Sagalowsky A, Shariat SF, Bochner BH. Lymphadenectomy for Bladder Cancer at
the Time of Radical Cystectomy. Eur Urol. Aug;64(2):266-76.

2013 Nadiminty N, Tummala R, Liu C, Yang J, Lou W, Evans CP, Gao AC.
NF-kappaB2/p52 induces resistance to Enzalutamide in Prostate Cancer: Role of
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 22 of 65
Christopher P. Evans 21

110.

111.

112.

113.

114.

1]5.

116.

117.

118.

androgen receptor and its variants. Mol Cancer Ther. 2013 May 22. [Epub ahead of
print]

2013 Kao, CJ, Martiniez, A, Shi, XB, Yang, J, Evans, CP, Dobi, A, Devere
White, RW, Kung, HJ. MiR-30 as a tumor suppressor connects EGF/Src signal to
ERG and EMT, Oncogene. 2013 Jun 3. [epub ahead of print].

2013 Tummala, R, Nadiminty, N, Lou, W, Zhu, Y, Gandour-Edwards, R, Chen,
HW, Evans, CP, Gao, AC. Lin28 promotes growth of prostate cancer cells and
activates the androgen receptor. Am J Pathol, 183(1): 288-95.

2013 Zhu, Y, Liu, C, Nadimity, N, Lou, W, Tummala, R, Evans, CP, Gao, AC.
Inhibition of ABCB1 Expression Overcomes Acquired Docetaxel Resistance in
Prostate Cancer. Molecular Cancer Therapeutics. 2013 Sep;12(9):1829-36.

2013 Liuging Yang, Chunru Lin, Chunyu Jin, Joy C. Yang, Bogdan Tanasa,
Wenbo Li,, Daria Merkurjev, Kenneth A. Ohgi, Da Meng, Jie Zhang, Christopher P.
Evans & Michael G. Rosenfeld. IncRNA-Dependent Mechanisms of Androgen
Receptor-regulated Gene Activation Programs. Nature. 2013 Aug 2;500:598-602.

2014 Tilki, D., Nguyen H., Dall’Era, M., Bertini, R., Carballlido, J., Chromecki,
T., Ciancio, G., Daneshmand, S., Gontero, P., Gonzalez J., Haferkamp A.,
Hohenfellner, M., Huang, W., Koppie, T., Lorentz, A., Martinez-Salamanca, J.,
Master, V., Matloob, R., McKiernan, J., Mlynarezyk, C., Montorsi, F., Novara, G.,
Pahernik, S., Palou, J., Pruthi, R., Ramaswamy, K., Faba, O., Russo, P., Shariat, S.,
Spahn, M., Terrone, C., Vergho, D., Wallen, E., Xylinas, E., Zigeuner, R., Libertino,
J., Evans, C.P. Impact of HIstologic Subtype on Cancer-specific Survival in Patients
with Renal Cell Carcinoma and Tumor Thrombus. European Association of Urology.
Sep;66(3):577-83.

2013 Guo, W, Liu, R, Bhardwaj, G, Ma, AH, Changou, C, Yang, JC, Li, Y,
Feng, C, Luo, Y, Mazloom, A, Sanchez, E, Wang, Y, Huang, W, Patterson, R, Evans,
CP, Lam, KS, Kung, HJ. CTA095, a Novel Etk and Src Dual Inhibitor, Induces
Apoptosis in Prostate Cancer Cells and Overcomes Resistance to Sre Inhibitors. PloS
One, 2013 Aug 15, 8(8): e70910. PMCID:PMC3744530.

2013 Wu JN’, Fish KM, Evans CP, Devere White RW, Dall'Era MA, No
Improvement in Overall or Cause Specific Survival for Men Presenting with
Metastatic Prostate Cancer over a 20 Year period. Cancer. 2014 Mar 15;120(6):818-
23, PMID:24258693.

2013 Lara PN Jr, Evans CP. Dasatinib and Docetaxel in Advanced Prostate
Cancer. Lancet Oncology. 2013 Dec;14(13):1248-9, PMID:24211164.

2013 Nguyen HG’, Yang JC, Kung HJ, Shi XB, Tilki D, Lara PN Jr, DeVere
White RW, Gao AC, Evans CP. Targeting Autophagy Overcomes Enzalutamide
Resistance in Castratration-Resistant Prostate Cancer Cells and Improves Therapeutic
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 23 of 65
Christopher P. Evans 22

119.

120.

121.

122.

123.

124.

125.

126.

127.

Response in a Xenograft Model. Oncogene. 2014 Sep 4;33(36):4521-30,
PMCID:PMC4155805.

2014 Martinez-Salamanca JI, Linares E, Gonzalez J, Bertini R, Carballido JA,
Chromecki T, Ciancio G, Daneshmand S, Evans CP, Gontero P, Haferkamp A,
Hohenfellner M, Huang WC, Koppie TM, Master VA, Matloob R, McKiernan JM,
Mlynarczyk CM, Montorsi F, Nguyen HG, Novara G, Pahernik S, Palou J, Pruthi RS,
Ramaswamy K, Faba OR, Russo P, Shariat SF, Spahn M, Terrone C, Tilki D, Vergho
D, Wallen EM, Xylinas E, Zigeuner R, Libertino JA. Lessons learned from the
International Renal Cel! Carcinoma-Venous Thrombus Consortium (IRCC-VTC).
Curr Urol Rep. 2014 May;15(5):404. doi: 10.1007/s11934-014-0404-7,

2014 Liu C, Zhu Y, Lou W, Cui Y, Evans CP, Gao AC. Inhibition of
constitutively active Stat3 reverses enzalutamide resistance in LNCaP derivative
prostate cancer cells. Prostate. 2014 Feb;74(2):201-9. doi: 10.1002/pros.22741. Epub
2013 Oct 16.

2014 Liu C, Lou W, Zhu Y, Nadiminty N, Schwartz CT, Evans CP, Gao AC.
Niclosamide inhibits androgen receptor variants expression and overcomes
enzalutamide resistance in castration-resistant prostate cancer. Clin Cancer Res, 2014
Jun 15;20(12):3198-210. PMCID:PMC4058390.

2014 Tilki D, Evans CP. The changing landscape of advanced and castration
resistant prostate cancer: latest science and revised definitions. Can J Urol. 2014
Apr;21(2 Supp 1):7-13.

2014 Beer TM, Armstrong AJ, Rathkopf DE, Loriot Y, Sternberg CN, Higano
CS, Iversen P, Bhattacharya S, Carles J, Chowdhury 8, Davis ID, de Bono JS, Evans
CP, Fizazi K, Joshua AM, Kim CS, Kimura G, Mainwaring P, Mansbach H, Miller K,
Noonberg SB, Perabo F, Phung D, Saad F, Scher HI, Taplin ME, Venner PM, Tombal
B; the PREVAIL Investigators. Enzalutamide in Metastatic Prostate Cancer before
Chemotherapy. N Engl J Med. 2014 Jul 31;371(5):424-33. PMID:24881730.

2014 Jin C, Yang L, Xie M, Lin C, Merkurjev D, Yang JC, Tanasa B, Oh S,
Zhang J, Ohgi KA, Zhou H, Li W, Evans CP, Ding S, Rosenfeld MG. Chem-seq
permits identification of genomic targets of drugs against androgen receptor regulation
selected by functional phenotypic screens. Proc Natl Acad Sci US A. 2014 Jun
24;111(25):9235-40, PMCID:PMC4078819.

2014 Thieu W, Tilki D, deVere White RW, Evans CP. The role of microRNA
in castration-resistant prostate cancer. Urol Oncol. 2014 Jul;32(5):517-523. doi:
10.1016/j.urolonce.2013.11.004.

2014 Shtivelman, E, Evans CP. Molecular Pathways and Targets in Prostate
Cancer. Oncotarget. 2014 Sep 15;5(17):7217-59.

2014 Guo W, Liu R, Bhardwaj G, Yang JC, Changou C, Ma AH, Mazloom A,
Chintapalli S, Xiao K, Xiao W, Kumaresan P, Sanchez E, Yeh CT, Evans CP,
CBSE tap 2 Rii64-KIM-DB Document 57-1 Filed 10/18/18 Page 24 of 65 23

128.

129.

130.

131.

132.

133.

134.

135.

Patterson R, Lam KS, Kung HJ. Targeting Btk/Etk of prostate cancer cells by a novel
dual inhibitor. Cell Death Dis. 2014 Sep 4;5:e1409. doi: 10.1038/cddis.2014.343.

2015 Tilki, D, Hu, B, Nguyen, HG, Dall'Era, MA, Bertini, R, Carballido, JA,
Chandrasekar, T, Chromecki, T, Ciancio, G, Daneshmand, S, Gontero, P, Gonzalez, J,
Haferkamp, A, Hohenfellner, M, Huang, WC, Koppie, TM, Linares, E, Lorentz, CA,
Mandel, P, Martinez-Salamanca, JI, Master, VA, Matloob, R, McKiernan, JM,
Mlynarezyk, CM, Montorsi, F, Novara, G, Pahernik, S, Palou, J, Pruthi, RS,
Ramaswamy, K, Faba, OR, Russo, P, Shariat, SF, Spahn, M, Terrone, C, Thieu, W,
Vergho, D, Wallen, EM, Xylinas, E, Zigeuner, R, Libertino, JA, Evans, CP. Impact of
Synchronous Metastasis Distribution on Cancer-Specific Survival in Renal Cell
Carcinoma After Radical Nephrectomy with Tumor Thrombectomy. The Journal of
Urology. Feb;193(2):436-42.

2014 Evans, CP, Lara, PN. Prostate cancer: Predicting Response to Androgen
Receptor Signalling Inhibition. Nature Reviews. Urology, 11(8): 433-5.

2014 Farrow, JM, Yang, JC, Evans, CP. Autophagy as a Modulator and Target
in Prostate Cancer. Nature Reviews. Urology, 11(9): 508-516.

2014 Reeves F., Murphy D., Evans, CP., Bowden P. Targeted local therapy in
oligometastatic prostate cancer; a promising potential opportunity after failed primary
treatment. BJU International. accepted to appear in the Journal in print and as an
‘OnlineEarly’ publication. BJU-2014-1166.R1.

2015 T. Karantamos, C.P. Evans, B. Tombal, T.C. Thompson, R. Montironi,
W.B. Isaacs. Understanding the Mechanisms of Androgen Deprivation Resistance in
Prostate Cancer at the Molecular Level. European Urology. Mar;67(3):470-9.

2015 Derya Tilki, Sun II Kim, Brian Hu, Mare A. Dall’Era, Christopher P.
Evans. Ultrasensitive Prostate-Specific Antigen and its Role after Radical
Prostatectomy: a Systematic Review. Journal of Urology. May;193(5):1525-31.

2015 Liu C, Lou W, Zhu Y, Yang JC, Nadiminty N, Gaikwad NW, Evans CP,
Gao AC. Intracrine Androgens and AKR1C3 Activation Confer Resistance to
Enzalutamide in Prostate Cancer. Cancer Res. 2015 Apr 1;75(7):1413-22. doi:
10.1158/0008-5472.CAN-14-3080. Epub 2015 Feb 3.

2015 Nguyen, HG, Tilki, D, Dall'Era, MA, Durbin-Jobnson, B, Carballido, JA,
Chandrasekar, T, Chromecki, T, Ciancio, G, Daneshmand, 8, Gontero, P, Gonzalez, J,
Haferkamp, A, Hohenfellner, M, Huang, WC, Espinés, EL, Mandel, P, Martinez-
Salamanca, JI, Master, VA, McKiernan, JM, Montorsi, F, Novara, G, Pahernik, S,
Palou, J, Pruthi, RS, Rodriguez-Faba, O, Russo, P, Scherr, DS, Shariat, SF, Spahn, M,
Terrone, C, Vergho, D, Wallen, EM, Xylinas, E, Zigeuner, R, Libertino, JA, Evans,
CP. Cardiopulmonary Bypass has No Significant Impact on Survival in Patients
Undergoing Nephrectomy and Level IH-IV Inferior Vena Cava Thrombectomy:
Multi-Institutional Analysis. J Urol. 2015.
CBS epher® Rvane “MDB Document 57-1 Filed 10/18/18 Page 25 of 65 ,,

136.

137,

138.

139,

140.

141.

142.

143,

144.

145.

2015 Liu, C, Lou, W, Armstrong, C, Zhu, Y, Evans, CP, Gao, AC. Niclosamide
suppresses cell migration and invasion in enzalutamide resistant prostate cancer cells
via Stat3-AR axis inhibition. Prostate. 2015 May 13. doi: 10.1002/pros.23015. [Epub
ahead of print]

2015 Yuh, L., Dall’Era D., Penson D.F., Evans C.P. Active Surveillance for
Prostate Cancer Under the Patient Protection and Affordable Care Act. Urology
Practice. Vol. 2, 154-159, July 2015,

2015 Chan Y, Fisher P, Tilki D, Evans CP. Urethral Recurrence After
Cystectomy: Current Preventative Measures, Diagnosis and Management. BJU Int.
2016 Apr;117(4):563-9. doi: 10.111 1/bju.13370. Review

2015 Nadiminty N, Tummala R, Liu C, Lou W, Evans CP, Gao AC. NF-
KB2/p52:c-Myc:hnRNPA1 Pathway Regulates Expression of Androgen Receptor
Splice Variants and Enzalutamide Sensitivity in Prostate Cancer. Mol Cancer Ther.
2015 Aug;14(8):1884-95. doi: 10.1158/1535-7163.MCT-14-1057.

2015 Chandrasekar T, Yang JC, Gao AC, Evans CP. Targeting molecular
resistance in castration-resistant prostate cancer. BMC Med. 2015 Sep 1;13:206. doi:
10.1186/s12916-015-0457-6. Review.

2015 Shi XB, Ma AH, Xue L, Li M, Nguyen HG, Yang JC, Tepper CG,
Gandour-Edwards R, Evans CP, Kung HJ, deVere White RW. miR-124 and
Androgen Receptor Signaling Inhibitors Repress Prostate Cancer Growth by
Downregulating Androgen Receptor Splice Variants, EZH2, and Src. Cancer Res.
2015 Dec 15;75(24):5309-17. doi: 10,1158/0008-5472.

2015 Tummala R, Nadiminty N, Lou W, Evans CP, Gao AC. Lin28 induces
resistance to anti-androgens via promotion of AR splice variant generation. Prostate.
2016 Apr;76(5):445-55. doi: 10.1002/pros.23 134.

2015 Chandrasekar T, Yang JC, Gao AC, Evans CP. Mechanisms of resistance
in castration-resistant prostate cancer (CRPC). Transl Androl Urol. 2015 Jun;4(3):365-
80. doi: 10.3978/j.issn.2223-4683.2015.05.02. Review.

2016 Wang J, Zou JX, Xue X, Cai D, Zhang Y, Duan Z, Xiang Q, Yang JC,
Louie MC, Borowsky AD, Gao AC, Evans CP, Lam KS, Xu J, Kung HJ, Evans RM,
Xu Y, Chen HW. ROR-y drives androgen receptor expression and represents a
therapeutic target in castration-resistant prostate cancer. Nat Med. 2016 May
22;22(5):488-96. doi: 10.1038/nm.4070.

2016 Chow H, Ghosh PM, deVere White R, Evans CP, Dall'Era MA, Yap SA,
Li Y, Beckett LA, Lara PN Jr, Pan CX. A phase 2 clinical trial of everolimus plus
bicalutamide for castration-resistant prostate cancer. Cancer. 2016 Jun
15;122(12):1897-904.. doi: 10.1002/cner.29927.
GA Se 2: i -Gy-R1164- KJM-DB Document 57-1 Filed 10/18/18 Page 26 of 65 ,
fristophe vans

146. 2016 Evans CP, Higano CS, Keane T, Andriole G, Saad F, Iversen P, Miller K,
Kim CS, Kimura G, Armstrong AJ, Sternberg CN, Loriot Y, de Bono J, Noonberg SB,
Mansbach H, Bhattacharya S, Perabo F, Beer TM, Tombal B. The PREVAIL Study:
Primary Outcomes by Site and Extent of Baseline Disease for Enzalutamide-treated
Men with Chemotherapy-naive Metastatic Castration-resistant Prostate Cancer. Eur
Urol. 2016 Oct:70(4):675-683.

147. 2016 Yap SA, Yuh LM, Evans CP, Dall'Era MA, Wagenaar RM, Cress R, Lara
PN Jr. Evolving patterns of care in the management of stage J non-seminomatous
germ cell tumors: data from the California Cancer Registry. World J Urol. 2017
Feb:35(2):277-283. Epub 2016 Junel5.

148. 2016 Chandrasekar T, Evans CP. Autophagy and urothelial carcinoma of the
bladder: A review. Investiy Clin Urol. 2016 Jun;57 Suppl 1:889-97. Epub 2016 Jun

10.

149. 2016 Mager R, Daneshmand S, Evans CP, Palou J, Martinez-Salamanca JI,
Master VA, McKiernan JM, Libertino JA, Haferkamp A; International Renal Cell
Carcinoma-Venous Thrombus Consortium., Haferkamp A, Capitanio U, Carballido
JA, Chantada V, Chromecki T, Ciancio G, Daneshmand S, Evans CP, Gontero P,
Gonzalez J, Hohenfellner M, Huang WC, Koppie TM, Libertino JA, Espinés EL,
Lorentz A, Martinez-Salamanca JI, Master VA, McKiernan JM, Montorsi F, Novara
G, O'Malley P, Pahernik $, Palou J, Moreno JL, Pruthi RS, Faba OR, Russo P, Scherr
DS, Shariat SF, Spahn M, Terrone C, Tilki D, Vazquez-Martul D, Donoso CV,
Vergho D, Wallen EM, Zigeuner R. Renal cell carcinoma with inferior vena cava
involvement: Prognostic effect of tumor thrombus consistency on cancer specific
survival. J Surg Oncol. 2016 Nov;114(6):764-768.

150. 2016 Chandrasekar T, Pugashetti N, Durbin-Johnson B, Dall'Era MA, Evans
CP, deVere White RW, Yap SA. Effect of Neoadjuvant Chemotherapy on Renal
Function following Radical Cystectomy: Is there a Meaningful Impact? Bladder
Cancer. 2016 Oct 27;2(4):441-448.

151. 2016 Tilki D, Schaeffer EM, Evans CP. Understanding Mechanisms of
Resistance in Metastatic Castration-resistant Prostate Cancer: The Role of the
Androgen Receptor. Eur Urol Focus. 2016 Dec;2(5):499-505.

152. 2016 Aggarwal R, Beer TM, Gleave M, Stuart JM, Rettig M, Evans CP,
Youngren J, Alumkal JJ, Huang J, Thomas G, Witte O, Small EJ. Targeting Adaptive
Pathways in Metastatic Treatment-Resistant Prostate Cancer: Update on the Stand Up
2 Cancer/Prostate Cancer Foundation-Supported West Coast Prostate Cancer Dream
Team. Eur Urol Focus. 2016 Dec;2(5):469-471,

153. 2017 Liu C, Armstrong CM, Lou W, Lombard A, Evans CP, Gao AC.
Inhibition of AKRIC3 Activation Overcomes Resistance to Abiraterone in Advanced
Prostate Cancer. Mol Cancer Ther. 2017 Jan;16(1):35-44
G4S¢ 2:15-cVv- 1164. KJM-DB Document 57-1 Filed 10/18/18 Page 27 of 65 ,
ristopher P. Evans

154,

155.

156.

137,

158.

159,

160.

2017 Beer TM, Armstrong AJ, Rathkopf D, Loriot Y, Sternberg CN, Higano
CS, Iversen P, Evans CP, Kim CS, Kimura G, Miller K, Saad F, Bjartell AS, Borre
M, Mulders P, Tammela TL, Parli T, Sari S, van Os S, Theeuwes A, Tombal B.
Enzalutamide in Men with Chemotherapy-naive Metastatic Castration-resistant
Prostate Cancer: Extended Analysis of the Phase 3 PREVAIL Study Eur Urol. 2017
Feb;71(2):151-154.

2017 Glass AS, Pugashetti NB, Dall’Era MA, Evans CP, Yap SA. Utility of
Anterior Zone Biopsy in Men Enrolled in Active Surveillance for Prostate Cancer.
Clinical Genitourinary Cancer. 2017 Jul 14. pii: S1558-7673(17)30204-5. doi:
10.1016/j.clgc.2017.07.007. [Epub ahead of print]

2017 Rodriguez FO, Linares E, Tilki D, Capitanio U, Evans CP, Montorsi F,
Martinez-Salamanca JI, Libertino J, Gontero P, Palou J. Impact of Microscopic Wall
Invasion of the Renal Vein or Inferior Vena Cava on Cancer-specific Survival in
Patients with Renal Cell Carcinoma and Tumor Thrombus: A Multi-institutional
Analysis from the International Renal Cell Carcinoma-Venous Thrombus Consortium.
Eur Urol Focus. 2017 Feb 9. pii: $2405-4569(17)30018-4. doi:
10.1016/j.euf.2017.01.009. [Epub ahead of print]

2017 Lombard AP, Liu C, Armstrong CM, Cucchiara V, Gu X, Lou W, Evans
CP, Gao AC. ABCB1 mediates cabazitaxel-docetaxel cross-resistance in advanced
prostate cancer. Mol Cancer Ther. 2017 Jul 11. pii: molcanther.0179.2017. doi:
10.1158/1535-7163.MCT-17-0179. [Epub ahead of print]

2017 Gillessen S, Attard G, Beer TM, Beltran H, Bossi A, Bristow R, Carver B,
Castellano D, Chung BH, Clarke N, Daugaard G, Davis ID, de Bono J, Dos Reis RB,
Drake CG, Eeles R, Efstathiou E, Evans CP, Fanti S, Feng F, Fizazi K, Frydenberg
M, Gleave M, Halabi S, Heidenreich A, Higano CS, James N, Kantoff P,
Kellokumpu-Lehtinen PL, Khauli RB, Kramer G, Logothetis C, Maluf F, Morgans
AK, Morris MJ, Mottet N, Murthy V, Oh W, Ost P, Padhani AR, Parker C, Pritchard
CC, Roach M, Rubin MA, Ryan C, Saad F, Sartor O, Scher H, Sella A, Shore N,
Smith M, Soule H, Sternberg CN, Suzuki H, Sweeney C, Sydes MR, Tannock I,
Tombal B, Valdagni R, Wiegel T, Omlin A. Management of Patients with Advanced
Prostate Cancer: The Report of the Advanced Prostate Cancer Consensus Conference
APCCC 2017. Eur Urol. 2017 Jun 24. pii: S0302-2838(17)30497-9. doi:
10.1016/j.eururo.2017.06.002. [Epub ahead of print]

2017 Liu C, Armstrong CM, Lou W, Lombard AP, Cucchiara V, Gu X, Yang
JC, Nadiminty N, Pan CX, Evans CP, Gao AC. Niclosamide and Bicalutamide
Combination Treatment Overcomes Enzalutamide- and Bicalutamide-Resistant
Prostate Cancer. Mol Cancer Ther. 2017 Aug;16(8):1521-1530.

2017 Armstrong CM, Liu C, Lou W, Lombard AP, Evans CP, Gao AC.
MicroRNA-181a promotes docetaxel resistance in prostate cancer cells. Prostate.
2017 Jun;77(9):1020-1028.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 28 of 65
Christopher P. Evans 27

161.

162.

163.

164.

165.

166.

2017 Cucchiara V, Yang JC, Mirone V, Gao AC, Rosenfeld MG, Evans CP.
Epigenomic Regulation of Androgen Receptor Signaling: Potential Role in Prostate
Cancer Therapy. Cancers, 9(1): 9.

2017 Wyatt AW, Annala M, Aggarwal R, Beja K, Feng F, Youngren J, Foye A,
Lloyd P, Nykter M, Beer TM, Alumkal JJ, Thomas GV, Reiter RE, Rettig MB, Evans
CP, Gao AC, Chi KN, Small EJ, Gleave ME. Concordance of Circulating Tumor

DNA and Matched Metastatic Tissue Biopsy in Prostate Cancer. Journal of the
National Cancer Institute, 2017 Jun 29; 109(12). https://doi.org/10.1093/jnci/djx118.
[Epub ahead of print]

2017 Yuh LM, Lara PN, Wagenaar RM, Evans CP, Dall’era MA, Cress R and
Yap SA. A contemporary population-based study of testicular sex cord stromal
tumours: Presentation, treatment patterns, and predictors of outcome. Cuaj-Canadian
Urological Association Journal, 11(9): E344-E349,

2017 Cucchiara, V, Cooperberg, MR, Dall'Era, M, Lin, DW, Montorsi, F,
Schalken, JA, Evans, CP. Genomic Markers in Prostate Cancer Decision Making.
European Urology. 2017 Nov 10; https://doi.org/10.1016/j.eururo.2017.10.036 [Epub
ahead of print]

2018 Tilki D, Chandrasekar T, Capitanio U, Ciancio G, Daneshmand S,
Gontero P, Gonzalez J, Haferkamp A, Hohenfellner M, Huang WC, Espinos EL,
Lorentz A, Martinez-Salamanca JI, Master VA, McKiernan JM, Montorsi F, Novara
G, Pahernik 8, Palou J, Pruthi RS, Rodriguez-Faba O, Russo P, Scherr DS, Shariat S,
Spahn M, Terrone C, Vera-Donoso C, Zigeuner R, Libertino JA, Evans CP. Impact of
lymph node dissection at the time of radical nephrectomy with tumor thrombectomy
on oncological outcomes: results from the International Renal Cell Carcinoma-Venous
Thrombus Consortium (IRCC-VTC). Urologic Oncology-Seminars and Original
Investigations, 36(2): 79.e11-79.e17.

2018 Tilki, D, Pompe, RS, Bandini, M, Marchioni, M, Kretschmer, A, Tian, Z,
Karakiewicz, PI, Evans, CP. Local treatment for metastatic prostate cancer: A
systematic review. International journal of urology: Official Journal of the Japanese
Urological Association, (Epub Mar 23, 2018).

INVITED EDITORIAL REVIEWS

1.

2.

2002 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 5:168-171.

2002 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 5:248-25f.

2003 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 6:2-5.

2003 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 6:108-111.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 29 of 65
Christopher P. Evans 38

10.

11.

12.

13.

14,

15.

16.

17.

2003 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 6:200-203.

2003 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 6:268-271.

2004 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 7:2-5.

2004 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 7:87-90.

2004 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 7:180-183.

2004 Gleave, M., Evans, C.P., What’s hot in the prostate. Prostate Cancer and
Prostatic Diseases 7:273-276.

2007 Evans CP. Editorial Comment on: Long-Term Intravesical Adjuvant
Chemotherapy Further Reduces Recurrence Rate Compared with Short-Term
Intravesical Chemotherapy and Short-Term Therapy with Bacillus Calmette-Guerin
(BCG) in Patients with Non-Muscle-Invasive Bladder Cancer. Eur Urol 2007;52:1129-

30.

2008 Evans C.P., Editorial comment on: Tumor Characteristics of Carriers and
Noncarriers of the decode 8q24 Prostate Cancer Susceptibility Alleles. J Urol.
2008;179:2202

2008 Evans C.P., Editorial comment on: Barriers to the Practice of Evidence-Based
Urology. J Urol. 2008;179:2350

2012 ~~‘ Evans C.P., Expert Editorial. “Targets and Resistance Along the Androgen
Axis in Castration-Resistant Prostate Cancer”. Genitourinary Cancers Symposium
Daily News. 2012; Vol. 3, No. 2. Friday, February 3.

2013 Evans C.P., Expert Editorial. “Autophagy Modulates Targeted,
Antiandrogen, and Chemotherapy Responses in Castration-Resistant Prostate Cancer”.
Genitourinary Cancers Symposium Daily News. 2013; Issue 2.

2013. ~—- Burger M., Stief C., Kolb] O., Evans C.P. Guest Editors. Advances in
Urology. Advanced Prostate Cancer: Local and Systemic Options.

2015  Tilki D, Evans CP. Hormonal Treatment for Nonmetastatic Disease
Recurrence After Curative Treatment of Prostate Cancer: Only for a Select Few. Eur
Urol. 2015 Dec 21, pii: 80302-2838(15)01216-6, doi: 10.1016/j.eururo.2015.12.008.
KP Se 2: ie “wy pilot KJM-DB Document 57-1 Filed 10/18/18 Page 30 of 65 ,
hristophe vans

18. 2016 Chandrasekar T, Evans CP. Salvage radical prostatectomy: a few good men.
BJU Int. 2016 Jan;117(1):9-10. doi: 10.1111/bju.13172. No abstract available.

19. 2016 Klotz L, Evans CP. Surgery Provides Better Oncologic Outcomes than
Radiation for the Treatment of Prostate Cancer. J Urol. 2016 Aug:196(2):309-11.

20. 2016 Tilki D, Evans CP. Re: Clinical Outcomes for Patients with Gleason Score 9-
10 Prostate Adenocarcinoma Treated With Radiotherapy or Radical Prostatectomy: A
Multi-institutional Comparative Analysis. Eur Urol. 2016 Dec;70(6):1079-1080.

21, 2017  Dall’Era M, Evans CP. Genomic and Biological Markers to Select Treatment
for Patients with Prostate Cancer: Choose Wisely, My Friend. Journal of Urology,
197(1): 8-9

22. 2017 Derya Tilki, Christopher P Evans. The Decipher Genomic Classifier
Independently Improves Prognostication for Patients After Prostatectomy. Eur Urol.
2017 Apr 26. pii: S0302-2838(17)30328-7. doi: 10.1016/.eururo.2017.04.020. [Epub
ahead of print]

23. 2017 Joy C Yang, Christopher P Evans. Adjunct Screening of NKX3.1
Expression Supports 5a-Reductase Inhibition Intervention in Prostate Cancer Active
Surveillance. Eur Urol. 2017 Apr 25. pii: $0302-2838(17)30327-5. doi:
10.1016/j.eururo.2017.04.019. [Epub ahead of print]

24, 2018 Evans, CP. Bipolar Androgen Therapy: An Intriguing Paradox. Lancet
Oncology, 19(1): 8-10.

25. 2018 Armstrong AJ, Antonarakis ES, Taplin ME, Kelly WK, Beltran H, Fizazi K,
Dahu WL, Shore N, Slovin S$, George D, Carducci MA, Corn P, Danila D, Dreicer R,
Heath E, Rathkopf D, Liu G, Nanus D, Stein M, Smith MR, Sternberg C, Wilding G,
Nelson PS, Halabi 8, Kantoff P, Clarke NW, Evans CP, Heidenreich A, Mottet N,
Gleave M, Morris MJ, Scher HI. Naming disease states for clinical utility in prostate
cancer: a rose by any other name might not smell as sweet. Annals of Oncology, 29(1):
23-25.

BOOKS
1. 2015 Editors: C. Stief, K. Fizazi, C. Evans. Medical Treatment of Urological

Malignancies. International Consultation on Medical Treatment of Urological
Malignancies Lisbon 2014. European Association of Urology.

BOOK CHAPTERS
1. 1993 Evans, C.P., Konety, B., Narayan P. Therapeutic strategies in stage A
prostate cancer. In Lange, P.H.(guest ed): Therapeutic strategies in prostate cancer,
Paulson, D.(ed in chief): Problems in urology. J.B. Lippincott Co., pp 137-150, Vol 7,
No 2.
Rase 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 31 of 65
hristopher P. Evans 30

2,

10.

11.

12.

13.

1996 Evans, C.P., Narayan, P, Management of stage A prostate cancer. In
Raghavan, D.Scher, H., Leibel, S.A., Lange, P.(ed): Principles and Practice of Urologic
Oncology, J.B. Lippincott Co, pp. 487-498.

1998 Shi, X-B, Gumerlock, P.H., Evans, C.P., deVere White, R.W. The molecular
basis of prostate cancer. In Kurzrock, R., and Talpaz M.(eds) Molecular Biology in
Cancer Medicine. 2nd ed. 411-426.

1999 Evans, C.P. Complications of radical cystectomy. In Taneja, S.S., Smith,
R.B. and Ehrlich, R.M.(eds): Complications of urologic surgery: Diagnosis, Prevention
and Management, 3rd ed. Philadelphia, W.B. Saunders.

1999 Evans, C.P. Adrenal Tumors, Benign and Malignant - Diagnosis and
Management. In Levy, D.A. Urology Pearls of Wisdom, Boston Medical Publishing

Corp. 201-205.

2001 ~=Dall’Era, M.A., Evans, C.P. Tumor Markers. In Carroll, P.R. American
Cancer Society Atlas of Clinical Oncology: Prostate Cancer. B.C. Decker Publishing.

2003 Busby, J.E., Evans, C.P. Prostate Cancer. Encyclopedia of Life Sciences.
Nature. Macmillan Publishing. 2™ Edition.

2007 ~——Nelson, E.C., Yang, JC, Chang, Y-M, Gautschi, O., Kung, HJ, Evans, CP.
Sre kinase in human malignancies. In Tepper, C. Oncogenic mutations of tyrosine
kinases in human malignancies. World Scientific Publishing.

2007 = Nelson, E., Evans, CP. Complications of Nephrectomy. In Taneja, S.S.,
Smith, R.B. and Ehrlich, R.M.(eds): Complications of Urologic Surgery: Diagnosis,
Prevention and Management, 4th ed. (pp. 387-400). Philadelphia, W.B. Saunders.

2009 Nelson EC, Rini BR, Campbell SC, Evans CP. The Role of Surgery in
Advanced Renal Cell Carcinoma. Renal Cell Carcinoma, Atlas of Clinical Oncology,
BC Decker Inc, Hamilton Ontario, ed. By Rini BR and Campbell SC, April 2009,
Chapter 19, pp 258-272.

2012. HuB, Lara PN Jr, Evans C.P. Defining an individualized treatment strategy
for metastatic renal cancer.Urologic Clinics of North America, 39(2): 233-49, vii,

2012,

2012 += Dall’Era M., Evans C.P. The Economics of Active Surveillance for Prostate
Cancer. Active Surveillance for Localized Prostate Cancer: A New Paradigm for
Clinical Management, Current Clinical Urology. L. Klotz (ed.). 2012 Chapter 17, pp.
179-185.

2013 Olivia T. Lee, Jennifer N. Wu, Frederick Meyers, Christopher P. Evans.
Chapter: Genitourinary Aspects of Palliative Care, Nathan Cherny, Marie Fallon, Stein
case 2 -01164- KJM-DB Document 57-1 Filed 10/18/18 Page 32 of 65 ,
ristop ee

14.

Vans

Kaasa, Russell Portenoy, David Currow, (ed), Oxford Textbook of Palliative Medicine,
sh Edition, Print Publication date: Mar 2015.

2017 Chandrasekar, T, Dall’Era, M, Evans, CP. Chapter 37: Complications of
Nephrectomy. Taneja, S, Shah, O (ed). Taneja’s Complicaitons of Urologic Surgery, 5°
Edition, 7 Nov 2017, pp. 384-396.

ABSTRACTS

1.

1989 Evans, C.P., Walsh, D.S. and Kohn, E.C. An autocrine motility factor (AMF)
ecreted by the dunning R-3327 rat prostatic adenocarcinoma cell subtype AT2.1. 37th
Kimbrough Urological Seminar.

1990 Evans, C.P., Pasquarello, D. and Wiesmann, W. An adenylate synthesis
precursor improves phosphate utilization and survival in hemorrhage. Circulatory
Shock, 31:51.

1990 Hart, C., Evans, C.P., Murray, L., and Wiesmann, W. Serum phosphorus as a
metabolic indicator of decompensation in early hemorrhagic shock. Circulatory Shock,
31:51.

1990 Skoog, S.J., Evans, C.P., and Hitchcock, C. Flow cytometry of fine needle
aspirations of the S-D rat testis: Defining maturation and the effects of multiple
biopsies. American Academy of Pediatrics, Section on Urology.

1993 Evans, C.P., Shinohara, K., Jajodia, P., Carroll, P., and Narayan, P. The
characteristics of non-palpable prostatic adenocarcinoma diagnosed by elevated serum
PSA. Journal of Urology 149:301A,

1993. Evans, C.P., Margulies, I.M.K., Hoehtyae, M., Liotta, L.A. and Stetler-
Stevenson, W.G. Urinary type IV collagenase: Elevated levels associated with bladder
transitional cell carcinoma. AUA Western Section.

1994 Evans, C.P., Elfman, F., Parangi, $., Cunha, G.R. and Shuman, M.A.
Inhibition of prostate cancer growth in the dunning MAT-LyLu clone that expresses
catalytically inactive, but receptor binding competent urokinase type plasminogen
actuator. Proceedings of the American Association for Cancer Research “Basic and
Clinical Aspects of Prostate Cancer”.

1995 Evans, C.P., Elfman, F., Cunha, G.R. and Shuman, M.A. Decreased prostate
cancer cell migration by inhibition of the inculin-like growth factor [I/mannose-6-
phosphate receptor, Journal of Urology 153:269A.

1995 Evans, C.P., Elfman, F., Parangi, S., Cunha, G.R. and Shuman, M.A.
Inhibition of Prostate Cancer Growth in a dunning Mat-CyLu clone that expresses
catalytically inactive, but receptor binding competent urokinase-type plasminogen
activator. Journal of Urology 153:469A.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 33 of 65,
Christopher P. Evans

10.

11.

12.

13.

14.

15.

16.

17,

18.

19.

20.

1996 Evans, C.P., Elfman, F., Parangi, S., Conn, M., Cunha, G.P. and Shuman,
M.A. Inhibition of prostate cancer growth and angiogenesis by expression of
catalytically inactive urokinase-type plasminogen activator. Proceedings of the
American Association for Cancer Research 37:89.

1996 Evans, C.P., Boyd, D., von Eschenbach, A.C., and Chung, L.W.K. Protease
expression in prostate epithelial cell lines is indicated by co-cultivation with cancerous,
but not normal prostate derived fibroblasts. Journal of Urology 155:340A.

1996 Evans, C.P., Elfman, F., Parangi, S., Conn, M., Cunha, G.R., and Shuman,
M.A. Inhibition of prostate cancer growth and neovascularization by urokinase type
plasminogen activator receptor blockade. Keystone Symposia on Molecular and
Cellular Biology “Breast and Prostate Cancer: Basic Mechanisms”.

1996 Evans, C.P., Elfman, F., Parangi, 8. Conn, M., Cunha, G.R. and Shuman,
M.A. Inhibition of prostate cancer angiogenesis and growth by expression of
catalytically inactive urokinase-type plasminogen activator. Journal of Urology
155:323A.

1997 Evans, C.P., Wood, C.G., Pettaway, C.A., Dinney, C.P.N. and Boyd, D.
Human endothelial cell urokinase expression is upregulated following exposure to
prostate cancer derived soluble factors. Journal of Urology 157:349.

1997 Evans, C.P., The role of urokinase-type plasminogen activator in human
prostate cancer angiogenesis. Innovators in Urology:67.

1998 Evans, C.P., Wood, C.G. Human prostate cancer stimulation of endothelial
cell urokinase-type plasminogen activator expression. Proceedings of the American
Association for Cancer Research 39:285.

1999 Dalf’Era, M.A., Juarez, J., deVere White, R.W., Evans, C.P. Regulation of
endothelial cell urokinase expression in human prostate cancer angiogenesis.
Proceedings of the American Association for Cancer Research, 40:457.

1999 Evans, C.P., Juarez, J., Stapp, E.C., Dall’Era, M.A., deVere White, R.W.
Dual regulation of urokinase gene expression in human prostate cancer. Proceedings
of the American Association for Cancer Research, 40:131.

1999 = Stapp, E.C., Juarez, J.C., Dall’Era, M.A., deVere White, R.W., Evans, C.P.
Androgen regulation of urokinase-type plasminogen activator gene expression in
prostate cancer cells. J. Urol. 161:63.

1999 DiMauro, 8.M., Shi, X.B., deVere White, R. W., Evans, C.P. The
identification of functionally mutant p53 alleles in archival prostate cancer tissue.
Western Section, American Urology Association.
ch

ris

21.

22.

23.

24,

25.

26,

27.

28.

29,

30.

31.

32.

18/18 P 34 of 65
Betipher B. Q1164- KJM-DB Document 57-1 Filed 10/18/ age 340 33

‘Vans

1999 Dail’Era, M.A., Juarez, J.C., deVere White, R.W., Evans, C.P. Regulation of
endothelial cell urokinase-type plasminogen activator (u-PA) expression in human
prostate cancer angiogenesis. Western Section, American Urology Association.

1999 ——- Stapp, E.C., Juarez, J.C., Dall’Era, M.A., deVere White, R.W., Evans, C.P.
Dual regulation of urokinase gene expression in human prostate cancer. Western
Section, American Urology Association.

2000 =He, P., Dall'Era, M.A., Zeng, M., Curry, F.E. and Evans, C.P, Angiogenic
factors secreted by prostate cancer cells increase permeability in individually perfused
rat mesenteric microvessels. Proceedings of the American Association for Cancer
Research, 41:47, 2000.

2000 =~ Dall'Era, M.A., Westphal, H. R., Yang, J., Sweep, C. G. J., Evans, C.P.
Expression and regulation of angiostatin in primary cultures of normal, hyperplastic
and malignant prostate tissue. Proceedings of the American Association for Cancer
Research, 41:65 2000.

2000 Dall'Era, M.A., Westphal, H. R., Yang, J., Sweep, C. G. J., Evans, C.P.
Expression and regulation of angiostatin in primary cultures of normal, hyperplastic
and malignant prostate tissue. J. Urol. 103:28, 2000.

2000 ~—Dalii'Era, M.A., Shyh, S-J., He, P., Westphal, H. R., Yang, J., Sweep, C.G. J.,
Evans, C.P. Regulation of angiogenesis in human prostate cancer. Prostate Cancer and
Prostate Diseases 3:S12, 2000.

2000  Denstedt, J, Klinge, B, Brock, G, Reid, G, Capobianco, D, Dodick, D,
Swanson, J, Matheson, G, Das, 8, deVere White, R, Evans, C.P., and Parker, J.
Global Center for Knowledge in Urology. INABIS.

2000  =Dall'Era, M.A., Yang, J., Shyh, S-J., Benik, S., Evans, C.P. Differential
expression of angiogenic cytokines by in vitro and in vivo human prostate cancer.
Western Section, American Urology Association.

2000  =-He, P., Dall’Era, M., Zeng, M., Curry, F.E., Evans, C.P. Angiogenic factor
secreted by prostate cancer cells increase permeability in individually perfused rat
mesenteric microvessels. Western Section, American Urology Association.

2000 Dall’Era, M.A., Westphal, H.R., Yang, J.C., Sweep C.G.J., Evans, C.P.
Expression and regulation of angiostatin in primary cultures of normal, hyperplastic
and malignant prostate tissue. Western Section, American Urology Association.

2001 Evans, C.P., Doyle, C.A., Ranhosky, A. PSA levels and occurrence of
prostate cancer during long-term study (6 years) of treatment with tamsulosin for BPH.

J. Urol. 165:382, 2001.

2001 = Shyh, S-J., Dall'Era, M.A., Westphal, H. R., Sweep, C. G. J., Yang, J.,
Evans, C.P. Comparative regulation of angiogenesis in benign hyperplastic and
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 35 of 65
Christopher P. Evans 34

33.

34,

35.

36.

37.

38.

39.

40.

41.

42.

43.

malignant prostate tissue. Proceedings of the American Association for Cancer
Research, 42:106, 2001.

2001 Yang, J., Eandi, J., Evans, C.P. Signal transduction mediated regulation of
urokinase gene expression in human prostate cancer. Proceedings of the American
Association for Cancer Research, 42:624, 2001.

2002  Shyh, S-J., Kung, H-J., Evans, C.P. Angiogenesis may not be involved in the
neuroendocrine mediated growth and progression of human prostate cancer.
Proceedings of the American Association for Cancer Research, 43:33, 2002.

2002 = Yang, J.C., Novotny, M.J., Kung, H-J., Evans, C.P. Induction of
neuroendocrine differentiation contributes to prostate cancer progression in an
androgen-independent environment. Proceedings of the American Association for
Cancer Research, 43:231, 2002.

2002  Shyh, S-J., Dall'Era, M.A., Westphal, H. R., Yang, J., Sweep, C. G. J., Evans,
C.P. Elements regulating angiogenesis and correlative microvessel density in benign
hyperpastic and malignant prostate tissue. J. Urol. 167:879, 2002.

2002 ~=Evans, C.P., Saffarian, A., Tunuguntla, H., Thompson, T., Wood, C.G. Does
retroperitoneal lymphadenectomy require a different approach in the presence of a
horseshoe kidney? British J. Urol. Int. 90:46, 2002.

2002. =Evans, C.P., Novotny, M.J., Yang, J.C., Kung, H.J. Induction of
neuroendocrine differentiation contributes to androgen-independent prostate cancer cell
migration. British J. Urol. Int. 90:P39, 2002.

2002 Busby, J.E., Das, S., Tunuguntla, H.S., Evans, C.P. Hand-assisted
laparoscopic radical nephrectomy: A Comparison with the open (flank incision)
approach. American Association of Urology, Western Section, Kauai, Hawaii, p. 264.

2002 Busby, J.E., Shih, S-J., Evans, C.P. Signal transduction-mediated gene
expression as an anti-angiogenic target in human prostate cancer. American
Association of Urology, Western Section, Kauai, Hawaii, p. 145.

2003 Yang, J.C., Busby, E., Kung, H.J., Evans, C.P. The novel development of an
in vivo androgen independent neuroendocrine prostate cancer model. Proceedings of
the American Association for Cancer Research, 44: p.1244, No. 5426, 2003.

2003 Ryan, P.E., Nesslinger, N.., Shi, X., Evans, C.P., Baron, C.A., Gregg, J.P.,
deVere White, R.W., Kung, J-J., Tepper, C.G. Overexpression of Id-1 in hormone-
refractory prostate cancer. Proceedings of the American Association for Cancer
Research, 44: p.241, No. 1051 2003.

2003 Penson, D.F., Moul, J.W., Evans, C.P., Doyle, J.J., Gandhi, S., Lamerato, L.,
Siegartel, L.R., Stern, L.S. The economic burden of metastatic prostate cancer
CEPR topher P. Ryans “IMDB Document 57-1 Filed 10/18/18 Page 36 of 65 45

44,

45.

46.

47.

48.

49.

50.

31.

52.

33.

Vans

progression: findings from a retrospective analysis of health plan data. J. Urol. 169:4,
p.15, No. 57, Supplement, 2003.

2003 Moul, J.W., Penson, D.F., Evans, C.P., Doyle, J.J., Gandhi, S., Lamerato, L.,
Stern, L.S., Siegartel, L.R. Metastatic progression rates after initial treatment for
prostate cancer: data from a midwestern health care system. J. Urol. 169:4, p.73, No.
283, Supplement 2003.

2003 =‘ Tepper, C.G., Ryan, P.E., Nesslinger, N.., Shi, X., Evans, C.P., Borowsky,
A.D., Baron, C.A., Gregg, J.P., Kung, J-J., deVere White, R.W. Overexpression of Id-1
in hormone-refractory prostate cancer. J. Urol. 169:4, p.80, No.308, Supplement 2003.

2003 Evans, C.P., Busby, E., Kung, H.J., Yang, J.C. Neuroendocrine
differentiation contributes to prostate cancer progression and the novel development of
an in vivo neuroendocrine model. J. Urol. 169:4 p.89, No. 346, Supplement, 2003.

2003 Penson, D.F., Moul, J.W., Evans, C.P., Neugut, A.I. Doyle, J.J., Gandhi, S.,
Lamerato, L., Stern, L.S., Siegartel, L.R. The economic burden of PSA progression in
prostate cancer: Findings from a retrospective analysis of health plan data. ASCO
2172.

2004 Ok, JH., Meyers, F.J., Evans, C.P. Guidelines for palliative care in urology.
Proceedings of the American Association for Cancer Research, 45: p.123, No. 1404.

2004 Chang, YM, Yang, J.C., Kung, HJ, Evans, C.P. Interleukin-8 stimulates
androgen-independent growth of androgen dependent LNCaP cells. Proceedings of the
American Association for Cancer Research, 45: p.211, No. 2735.

2004 Yang, J.C., Chang, YM, Lee, LF, Desai, S., Busby, J.E., Kung, HJ, Evans,
C.P. Interleukin-8 stimulates androgen-independent growth of androgen dependent
LNCaP cells. Proceedings of the American Urological Association, 171: p.287, No.
1090.

2004 Yang, J.C., Busby, J.E., Kung, HJ, Evans, C.P. Potent antiproliferative effects
of Sre kinase inhibition in a model of neuropeptide-induced androgen-independent
prostate cancer. European Journal of Cancer 2(8) p.121, No. 405. (NCI/AACR/EORTC
joint Molecular Therapeutics in Cancer meeting, Geneva, Switzerland).

2005 Yang, J.C., Busby, J.E., Kung, HJ, Evans, C.P. Sre inhibition of
neuropeptide-induced androgen-independent prostate cancer. Proceedings of the
American Association for Cancer Research, 46: p.748, No. 3180.

2005 Evans, C.P., Busby, J.E., Kung, HJ, Yang, J.C. Androgen-sensitive prostate
cancer survival and progression is supported by neuroendocrine prostate cancer cells.
Proceedings of the American Association for Cancer Research, 46: p.1033, No. 4369,
tpse 2:1 9-Gy- 1164-KJM-DB Document 57-1 Filed 10/18/18 Page 37 of 65
ristopher P. 36

54.

55.

56.

57.

58.

59.

60.

61.

62,

63.

64.

Vals

2005 Yang, J.C., Busby, J.E., Kung, HJ, Evans, C.P. Src kinase inhibition of
neuropeptide-induced androgen-independent prostate cancer. Proceedings of the
American Urological Association, 173: p.127, No. 464.

2006 Chang, Y-M., Bai, L., Yang, J.C., Kung, H-J., and Evans, C.P. Survey of Src
activity and Src-related growth and migration in prostate cancer lines. Proceedings of
the American Association for Cancer Research, 47: 2505.

2006. Yang, J.C., Bai, L., Kung, H-J., and Evans, C.P. Androgen-sensitive prostate
cancer survival and progression is supported by neuroendocrine prostate cancer cells.
Proceedings of the American Urological Association, 175:409.

2006 Evans, C.P., Bai, L., L., Kung, H-J., and Yang, J.C. Androgen-sensitive
prostate cancer survival and progression is supported by neuroendocrine prostate
cancer cells. Urological Research Society, Salzburg Austria.

2007. ~+Chang, Y-M., Bai, L., Yang, J.C., Kung, H-J., Evans, C.P. AZD0530 is a
novel SRC kinase inhibitor with anti-proliferation and anti-migration properties in
prostate cancer. Proceedings of the American Urological Association, 177: p.176, No.
532.

2007 Yang, J.C., Chang, Y-M., Bai, L., Kung, H-J., and Evans, C.P. Inhibition of
neuropeptide-mediated prostate cancer progression by specific SRC kinase inhibitor
AZD0530. Proceedings of the American Urological Association, 177: p.221, No. 659.

2007 += Yang, J.C., Bai, L., Kung, H-J., and Evans, C.P. Effect of the specific Src
kinase inhibitor AZD0530 on osteolytic lesions in prostate cancer. Prostate Cancer
Foundation Scientific Retreat. Incline Village, Nevada.

2008 Yang J, Bai L, Kung H-J, Evans C. Effect of the Src inhibitor AZD0530 on
osteolytic lesions in prostate cancer. Proceeding of the AACR Meeting Abstracts
2008;2008:4984.

2008 Bai, L, Yang, J, Mack P, Kung, H-J, Evans, C.P. Targeting Sre and multiple
receptor tyrosine kinases (RTKs) simultaneously resulted in synergistic inhibition of
proliferation and superior reduction of migration of renal cancer cells. Proceedings of
the AACR Meeting Abstracts 2008;2008:4863.

2008 Xu-Bao Shi, Lingru Xue, Joy Yang, Christopher P Evans, Ralph W. DeVere
White. MIR-125b Induces Androgen-Independent Growth of Prostate Cancer Cells.
Proceedings of the American Urological Association, Journal of Urology 179(4), 186-
187

2008 Joy C. Yang, Lanfang Bai, Hsing-Jien Kung and Christopher Evans. Effect
of the Specific Src Kinase Inhibitor AZD0530 on Osteolytic Lesions in Prostate
Cancer. Proceedings of the American Urological Association, Journal of Urology
179(4) 391.
cA Se 2: }3 Gy p16 4- KJM-DB Document 57-1 Filed 10/18/18 Page 38 of 65 ,
fristophe ‘vans

65. 2009 Yae Chun, Joy C Yang, Hsing-Jien Kung, Christopher P Evans, Allen C
Gao. Interleukin-6 Enhances Intratumoral Androgen Levels by Regulating the
Expression of Genes Mediating Androgen Metabolism. Proceedings of the American
Urological Association, Journal of Urology 181(4) 96.

66. 2009 Nicholas J Hellenthal, Michelle L Ramirez, Christopher P Evans, Ralph W
deVere White, Theresa M Koppie. Trends in Pelvic Lymphadenectomy at the Time of
Radical Cystectomy: 1988-2004. Proceedings of the American Urological Association,
Journal of Urology 181(4) 124-125.

67. 2009 Stanley A Yap, Karim Chamie, Christopher P Evans, Theresa M Koppie.
The Impact of Age on Transitional Cell Carcinoma of the Upper Urinary Tract:
Presentation, Treatment, and Outcomes. Proceedings of the American Urological
Association, Journal of Urology 181(4) 132.

68. 2009 Stanley A Yap, Karim Chamie, Christopher P Evans, Theresa M Koppie.
Patterns and Predictors of Urothelial Recurrence Following Nephroureterectomy for
Upper Tract Tumors. Proceedings of the American Urological Association, Journal of
Urology 181(4) 137.

69. 2009 Joy C Yang, Jae Yeon Chun, Hsing-Jien Kung, Allen C Gao, Christopher P
Evans. SRC Family Kinase Inhibitor AZD0530 Inhibits GRP-Mediated Androgen-
Independent Growth and Migration Possibly Through Both Androgen and Androgen
Receptor. Proceedings of the American Urological Association, Journal of Urology
181(4) 259.

70. 2009 WuJ.N., Hellenthal N.J., Evans C.P. The Role of Lymphadenectomy in
Patients with Lymph Node Positive, Non-Metastatic Renal Cell Carcinoma.
Proceedings of the Western Section, American Urological Association.

71. 2009 Keegan K.A., Dall’Era, M.A., Evans C.P. Financial Implications of Active
Surveillance for Prostate Cancer: The Impact of Delayed Active Treatment versus
Initial Treatment. Proceedings of the Western Section, American Urological
Association.

72. 2009 ChiA., LohS., Evans C., McGahan J., Koppie T. Clinical Experience of
Radiofrequency Ablation of Renal Cortical Tumors at a Single Institution. Proceedings
of the Western Section, American Urological Association.

73. 2009 SunM., Yang J., Evans C., Gao A. Androgen Deprivation Therapy Affects
Bone Remodeling Via Up-Regulation of RANKL Gene Expression in Prostate Cancer
Cells, Proceedings of the AACR Meeting Abstracts 2009; 2009:1200.

74. 2010 Chun Y.Y., Nadiminty N., Lou W.L., Yang J., Evans C.P., Kung H.J., Gao
A.C. Interleukin-6 and Intracrine Androgens in Prostate Cancer Cells. Proceedings of
the American Association for Cancer Research 2010; 1727.
CER Saher. Ryans S2M-DB Document 57-1 Filed 10/18/18 Page 39 of 65 38

75.

76.

77.

78.

79.

80.

81.

82.

83.

84.

85.

Vans

2010 WuZ., Chang P.C., Yang J.C., Chu C.Y., Wang L.Y., Chen N.T., Ma A.H.,
Desai S.J., Lo S.H., Evans C.P., Lam K.S., Kung H.J. Autophagy Blockade Sensitizes
Prostate Cancer Cells Towards Src Family Kinase Inhibitors. Proceedings of the
American Association for Cancer Research 2010; 4684.

2010 Chun J., Nadiminty N., Lou W., Evans C., Gao A. Interleukin-6 Regulates
Intracrine Androgen Synthesis in Prostate Cancer Cells. Proceedings of the American
Urological Association 2010; 1291.

2010 Lou W., Sun M., Evans C., Gao A. Interleukin-6 Confers Prostate Cancer
Cells Resistance to Bicalutamide VIA TIF2. Proceedings of the American Urological
Association 2010; 1292,

2010 = Lee O., Yap S., Evans C. A Report of the Surgical Management of a Renal
Mass and Hepatic Caval Thrombus in a Horseshoe Kidney. Proceedings of the Western
Section, American Urological Association.

2011 Evans C.P., Yang J., Kung H.J., Gao A. Neuropeptides Promote Castration
Resistant Prostate Cancer through Intracrine Androgen Biosynthesis. Proceedings of
the American Urological Association.

2011 Keegan K., Dall’Era M., Durbin, B., Evans C.P. A Simulation Study of the
Costs of Active Surveillance Compared to Immediate Treatment for Prostate Cancer.
Proceedings of the American Urological Association.

2011 Liu C., Sun M., Lou W., Chun J., Nadiminty N., Evans C.P., Gao A.
Andrographoide Targets AR Pathway in Castration-Resistant Prostate Cancer.
Proceedings of the American Urological Association.

2011 Wu J., Durbin-Johnson, B., Martinez-Salamanca, J., Bertini R., Bianco F.,
Carballido J., Ciancio G., Hernandez C., Herranz F., Haferkamp A., Hohenfellner M.,
Martinez-Ballesteros C., Montorsi F., Briganti A., Capitanio U., Sorcini, A., Palou J.,
Pontes J., Russo P., Terrone C., Volpe A., Libertino J., Evans C.P., Huang W., Koppie
T. The Impact of Local and Distant Metastasis on Survival I Patients with Renal Cell
Carcinoma Undergoing Nephrectomy with Tumor Thrombectomy. Proceedings of the
American Urological Association.

2011 Nadiminty N., Tummala R., Chun J., Evans C.P., Gao A. Regulation of
Intracrine Androgen Synthesis by NF-KAPPAB2/P52. Proceedings of the American

Urological Association.

2011 Chun J., Tummala R., Nadiminty N., Lou W., Liu C., Yang J., Evans C.P.,
Gao A. Andrographolide is a Novel Inhibitor of Interleukin-6 and Suppresses Prostate
Tumor Growth. Proceedings of the American Urological Association.

2012 Zhu Y., Tummala R., Liu C., Lou W., Nadiminty N., Evans C., Gao A.
RhoGDIA Suppresses Growth and Survival of Prostate Cancer Cells by Regulating
&PSe 2: 5-Gy-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 40 of 65 39

hristopher

86.

87.

88.

89.

90.

91.

92.

93.

94.

95.

Vans

Androgen Receptor (AR) Signaling Pathway. Proceedings of the American Urological
Association; 483.

2012 SunM., Liu C., Lou W., Nadiminty N., Yang J., Evans C., Gao A.
Sanguinarine Inhibits Stat3 Activation and Tumor Growth in Prostate Cancer Cells.
Proceedings of the American Urological Association; 782.

2012 Yang J., Hu B., Gao A., Kung H., Durbin-Johnson B., Evans C. Targeted
Therapy using Saracatinib Adjunctive to Castration Inhibits Progression to Castration
Resistant Prostate Cancer in a Murine Model. Proceedings of the American Urological
Association; 792.

2012 Nguyen, H., Yang, J., Gao, A., Kung H.J., Evans, C. Autophagy is a Survival
Mechnaism Mediating Resistance to Androgen Receptor Signaling Inhibitors in
Castrate Resistant Prostate Cancer Cells. Proceedings of the Society of Urologic
Oncology. Poster #64.

2013 Yang, J., Nguyen, H., Gao, A., Evans, C. Enhanced in vivo inhibition of
neuropeptide-mediated castration resistant prostate cancer progression by combination
therapy with enzalutamide and saracatinib. Proceedings of the American Urological
Association; 317.

2013 Nguyen H.G., Yang, J.C., Kung, H.J., Gao, A.C., Evans, C.P. Autophagy is a
survival mechanism in mediating resistance to androgent receptor signaling inhibitors
in castrate resistant prostate cancer cells. Proceedings of the American Urological
Association; 503.

2013. Nguyen H.G., Shi, X., X, L, Yang, J.C., Gao, A.C., Evans, C.P. deVere
White, R. MicroRNA-124 suppresses prostate tumor growth by down-regulating the
expression of androgen receptors and their alternative splice variants in cwr22-rv1 in-
vivo model. Proceedings of the American Urological Association; 504.

2013 Nadiminty, N., Zhu, Y., Tummala, R., Lou W., deVere White, R:, Evans,
C.P., Gao, A. miR-let-7c axis regulates androgen signaling and the growth of prostate
cancer cells. Proceedings of the American Urological Association; 975.

2013 Tummala, R., Nadiminty N., Zhu Y., Lou W., Evans, C.P., Gao, A.C. Lin28
promotes growth of prostate cancer cells and activates the androgen receptor.
Proceedings of the American Urological Association; 1322.

2013 Nadiminty, N., Tummala, W., Yang, J., Evans, C.P., Gao, A.C. NF-
&[kappa]B2/p52 induces resistance to enzalutamide possibly by upregulation of AR-
V7. Proceedings of the American Urological Association; 1327.

2013 ~=—- Lee, O., Rowe, K., Durbin-Johnson, B., VanNess, M., Gandour-Edwards R..,
deVere White, R., Evans, C.P., Dall’Era, M. Pathologic outcomes after repeat prostate
biopsies for atypical small acinar proliferation. Proceedings of the American
Urological Association; 1478.
CReRtopher P. Rvawy S2M-DB Document 57-1 Filed 10/18/18 Page 41 of 65 40

96.

97.

98.

99.

100.

101.

Vans

2013 ~—s Tilki, D., Dall’Era, M., Nguyen H., Bertini, R., Carbaillido, J., Chromecki, T.,
Ciancio, G., Daneshmand, S., Gontero, P., Gonzalez J., Haferkamp A., Hohenfellner,
M., Huang, W., Koppie, T., Lorentz, A., Martinez-Salamanca, J., Master, V., Matloob,
R., McKiernan, J., Mlynarezyk, C., Montorsi, F., Novara, G., Pahernik, §., Palou, J.,
Pruthi, R., Ramaswamy, K., Faba, O., Russo, P., Shariat, S., Spahn, M., Terrone, C.,
Vergho, D., Wallen, E., Xylinas, E., Zigeuner, R., Libertino, J., Evans, C.P. Impact of
histologic subtype on tumor thrombus level and cancer-specific survival in patients
with renal cell carcinoma and vena cava thrombus. Proceedings of the American
Urological Association; 1830.

2013 Martinez-Salamanca, J., Novara, G., Bertini, R., Carballido, J., Chromecki, T.,
Ciancio, G., Daneshmand, S., Evans, C.P., Gontero, P., Gonzalez, J., Haferkamp, A..,
Hohenfellner, M., Huang, W., Koppie, T., Lorentz, A., Martinez-Ballesteros, C.,
Master, V., Matloob, R., McKiernan, J., Mlynarezyk, C., Montorsi, F., Nguyen, H.,
Pahernik, S., Palou, J., Pruthi, R., Ramaswamy, K., Rodriguez-Faba, O., Russo, P.,
Spahn, M., Shariat, S., Terrone, C., Tilki, D., Vergho, D., Volpe, A., Wallen, E.,
Xylinas, E., Zigeuner, R., Libertino, J. Level of thrombous according to Mayo clinic
classification is an independent predictor of perioperative complications and cancer-
related outcome: data of the IRCVT RCC venous thrombus consortium. Proceedings of
the American Urological Association; 1907.

2013. Evans, C.P., Yang J., Nguyen H., Wu Z., Chang P.C., Ma A., Wang., Bold
R., Lo S., Lam K., Kim R., Changou A., Kung H.J., Martinez T. Abstract Presentation:
“Starving to Death: Novel Insights to Overcome Metabolic Stress Response of
Castration-Resistant Prostate Cancer (CRPC) and Translational Application Research.”
Proceedings of the American Association of Genitourinary Surgeons; 26.

2014 Christopher Evans, Sacramento, CA, Celestia S. Higano, Seattle, WA,
Thomas Keane, Charleston, SC, Gerald Andriole, St. Louis, MO, Fred Saad, Montreal,
Canada, Peter Iversen, Copenhagen, Denmark, Kurt Miller, Berlin, Germany, Choung-
Soo Kim, Seoul, Korea, Republic of, Go Kimura, Tokyo, Japan, Andrew Armstrong,
Durham, NC, Cora Sternberg, Rome, Italy, Yohann Loriot, Villejuif Cedex, France,
Johann de Bono, London, United Kingdom, Hank Mansbach, Sarah Noonberg, Suman
Bhattacharya, San Francisco, CA, Frank Perabo, Northbrook, IL, Tomasz Beer,
Portland, OR, Bertrand Tombal, Woluwé-Saint-Lambert, Belgium. “Late-Breaking
Abstract: The PREVAIL Study: Primary and Non-Visceral / Visceral Disease
Subgroup Results for Enzalutamide-Treated Men with Metastatic Prostate Cancer
(mPC) That Had Progressed on ADT”. Proceedings of the American Urological
Association; Abstract: PI-05.

2014 Nagalakshmi Nadiminty, Ramakumar Tummala, Chengfei Liu, Joy Yang,
Wei Lou, Christopher Evans, Allen Gao*, Sacramento, CA. “NF-kappaB2/p52
induces resistance to Enzalutamide in Prostate Cancer: Role of androgen receptor and
its variants” Proceedings of the American Urological Association; Abstract: MP24-07.

2014 Thenappan Chandrasekar, Kari Fish, Christopher Evans, Ralph DeVere
White, Marc Dall'Era, Sacramento, CA. “Disparities In Surviival For California Men
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 42 of 65
Christopher P. Evans 41

102.

103.

104.

105.

106.

107.

108.

With Prostate Cancer Are More Assoociated With Socioeconomics Than Either Race
Or Insurance Status. Proceedings of the American Urological Association; Abstract:
PD34-08.

2014 Hao Nguyen, San Francisco, CA, Derya Tilki, Marc Dall'Era, Sacramento,
CA, Roberto Bertini, Milano, Italy, Joaquin Carballido, Madrid, Spain, Thomas
Chromecki, Graz, Austria, Gaetano Ciancio, Miami, FL, Siamak Daneshmand; Los
Angeles, CA, Paolo Gontero, Turin, Italy, Javier Gonzalez, Madrid, Spain, Axel
Haferkamp, Frankfurt, Germany, Markus Hohenfellner, Heidelberg, Germany, William
Huang, New York, NY, Theresa Koppie, Portland, CA, Adam Lorentz, Atlanta, GA,
Philipp Mandel, Leipzig, Germany, Juan Martinez-Salamanca, Madrid, Spain, Viraj
Master, Atlanta, GA, Rayan Matloob, Milano, Italy, James McKiernan, Carrie
Mlynarcezyk, New York, NY, Francesco Montorsi, Milano, Italy, Giacomo Novara,
Padua, Italy, Sascha Pahernik, Heidelberg, Germany, Juan Palou, Barcelona, Spain,
Raj Pruthi, Chapel Hill, NC, Krishna Ramaswamy, New York, NY, Oscar Rodriguez
Faba, Barcelona, Spain, Paul Russo, New York, NY, Shahrokh Shariat, Vienna,
Austria, Martin Spahn, Wiirzburg, Germany, Carlo Terrone, Novara, Italy, Daniel
Vergho, Wiirzburg, Germany, Eric Wallen, Chapel Hill, NC, Evanguelos Xylinas, New
York, NY, Richard Zigeuner, Graz, Austria, John Libertino, Burlington, MA
Christopher Evans, Sacramento, CA. “Does the use of cardiopulmonary by-pass
(CPB) impact survival in patients undergoing nephrectomy/level IJJ-IV tumor
thrombectomy? A multi-institutional analysis” Proceedings of the American Urological
Association; Abstract: MP57-11.

2016 Christopher P. Evans. Lymphadenectomy at the time of radical cystectomy:
How many nodes are enough? Philippine Society of Urologic Oncologists, Inc.
Ortigas, Pasig City, Philippines.

2016 Christopher P. Evans. Management of the Urethra During and After
Cystectomy. Philippine Society of Urologic Oncologists, Inc. Ortigas, Pasig City,
Philippines.

2016 Christopher P. Evans. Androgen Deprivation Therapy: Past to Present.

2016 Christopher P. Evans, The Role of Lymphadenectomy for Renal, Urothelial
and Prostate Cancers. Philippine Society of Urologic Oncologists, Inc. Ortigas, Pasig
City, Philippines.

2016 Christopher P. Evans. Breaking News in the Treatment of Metastatic
Castration Resistant Prostate Cancer (Prevail and Terrain trials). Philippine Society of
Urologic Oncologists, Inc. Ortigas, Pasig City, Philippines.

2018 Pan, C, Lara, P, Evans, CP, Parikh, M, Dall’Era, M, Liu, C, Robles, D, Gao,
A. Niclosamide in combination with abiraterone and prednisone in men with
castration-resistant prostate cancer (CRPC);: initial results from a phase Ib/II trial. 2018
Genitourinary Cancers Symposium. San Francisco, CA.
Case 2: 5-Gy-21164-KJM-DB Document 57-1 Filed 10/18/18 Page 43 of 65 2

ristopher

109.

110.

111.

112.

Vans

2018  Pan,.C, Lara, P, Evans, CP, Parikh, M, de Vere White, R, Dall’Era, M, Liu,
C, Robles, D, Gao, A. A phase Ib/II trial of indomethacin and enzalutamide to treat
castration-resistant prostate cancer (CRPC). 2018 Genitourinary Cancers Symposium.
San Francisco, CA.

2018 Parikh, M, Hyunh, JC, Lara, P, Pan, C, Robles, D, Evans, CP. Enzalutamide
and metformin combination therapy to overcome autophagy resistance in castration
resistant prostate cancer (CRPC): Current results from a phase I study. 2018
Genitourinary Cancers Symposium. San Francisco, CA.

2018 Kim, W, Small, EJ, Aggarwal, RR, Den, RB, Lehrer, J, Zhang, L, Youngren,
J, Goldstein, TC, Alumkal, JJ, Gleave, M, Rettig, M, Evans, CP, Beer, TM, Reiter,
RE, Huang, J, Thomas, GV, Davicioni, E, Ryan, CJ, Spratt, DE, Feng, FY. Luminal
and basal subtyping of metastatic castration-resistant prostate cancer (mCRPC) and its
clinical implications. 2018 Genitourinary Cancers Symposium. San Francisco, CA.

2018 Aggarwarl, RR, Zhang, L, Beer, TM, Youngren, J, Stromlund, A, Bell, A,
Foye, A, Playdle, D, Alumkal, JJ, Reiter, RE, Gleave, M, Evans, CP, Thomas, GV,
Huan, J, True, L, Rettig, M, Lara, P, Chi, KN, Small, EJ. Serum neuroendocrine (NE)
markers and clinical characteristics of treatment-emergent small cell neuroendocrine
prostate cancer (t-SCNC) in men with metastatic castration resistant prostate cancer
(mCRPC): Data from the West Coast Prostate Cancer Dream Team. 2018
Genitourinary Cancers Symposium. San Francisco, CA.

INVITED LECTURES

Date

1998

Title of Meeting/Workshop and Location
Title of Presentation

January 14 Guest Speaker. Grand Rounds. Mercy San Juan Hospital, Carmichael, CA.

‘Diagnosis and Management of BPH”.

February 12-14 Invited Guest. Innovators in Urology, London, England. “The Role of

Urokinase-Type Plasminogen Activator in Human Prostate Cancer
Angiogenesis”.

February 27 Guest Speaker. Grand Rounds. Eden Medical
Center, Castro Valley,CA. “New Treatments in the Management of
BPH”.

March 9-11 Guest Speaker. Grand Rounds. St. Joseph Hospital, Denver, CO.

“Clinical Management of BPH”.
Guest Speaker. Educational Seminar. La Chine Restaurant, Denver, CO.
“Diagnosis and Management of BPH”.

March 28-April 1 Invited Guest. American Association for Cancer Research Annual

April 29

Meeting, New Orleans, LA. “Inhibition of Prostate Cancer Growth and
Angiogenesis by Expression of Catalytically Inactive Urokinase-Type
Plasminogen Activator”.

Guest Speaker. Grand Rounds. Modesto Memorial Hospital, Modesto,
CA. “Diagnosis and Management of BPH”.
case 2. 5-Cy-21164-KJM-DB Document 57-1 Filed 10/18/18 Page 44 of 65 4B

ristophe
May 23
June |
June 16
September 3
September 19
September 23
October 1998-
February 1999
October 6
October 14

December 11

1999
February 2

May 5

June 29
July 9

July 14

July 29
September 30
October 1
October 20
November 24

November 26

2000

Guest Speaker. Monterey Bay Aquarium, Monterey, CA. “The Diagnosis
and Management of BPH”.

Invited Medical Expert. California State Capitol, Capitol News
Conference. “Impotence and Smoking”.

Guest Speaker. Grand Rounds. Veteran’s Home, Yountville, CA.
“Update in the Management of BPH”.

Guest Speaker. Grand Rounds. Magic Valley Regional Medica] Center,
Twin Falls, Idaho. “The Diagnosis and Management of BPH”.

Guest Speaker. Grand Rounds. Dameron Hospital, Stockton, CA.
“Benign Prostatic Hyperplasia”.

Guest Speaker. Grand Rounds. Mt. Diablo Hospital, Concord, CA.
“Diagnosis and Management of BPH”.

National Teleconference Series: “Diagnosis and Management of BPH”.
Twelve lectures.

Guest Speaker. Grand Rounds. Lodi Memorial Hospital, Lodi, CA.
“Clinical Management of BPH”.

Guest Speaker. Expert Witness Presentation. State Medical Program,
Sacramento, CA. “Management of BPH in the Medi-Cal Program”.
Guest Speaker. Grand Rounds. Gordon Hall Conference Center, Chico
CA. “Diagnosis and Management of BPH”.

Guest Speaker. Grand Rounds. St. Joseph’s Medical Center, Stockton,
CA. “Diagnosis and Management of Benign Prostatic Hyperplasia”.
Guest Speaker. Double Tree Hotel, Sacramento, CA. “State of the Art
Lecture”. Treatment of Localized Prostate Cancer. American Cancer
Society Regional Workshop.

Guest Speaker. Axys Pharmaceuticals, Inc, South San Francisco, CA.
The Role of Urokinase in Angiogenesis and Cancer Progression.

Guest Speaker. Grand Rounds. Sutter Medical Center, Sacramento, CA.
“Diagnosis and Management of BPH”.

Guest Speaker. 3-Dimensional Pharmaceuticals, Inc. Philadelphia, PA.
“Targeting Proteases in Prostate Cancer to Inhibit Angiogenesis and
Androgen Independent Progression”.

Guest Speaker. Innovators in Urology, Keble College, Oxford, England.
“Dual Regulation of Urokinase Gene Expression in Human Prostate
Cancer”.

Guest Speaker. Sparks, Nevada. “Diagnosis and Management of BPH”.
Guest Speaker. Grand Rounds. Mercy San Juan Hospital, Carmichael,
CA. “Clinical Management of BPH”.

Guest Speaker, Grand Rounds. Woodland Clinic, Woodland, CA. “Alpha
Blockers in the Management of BPH”.

Visiting Professor. University of British Columbia, Vancouver, Canada.
The Regulation of Angiogenesis in Prostate Cancer.

Visiting Professor. University of British Columbia, Vancouver, Canada.
Dual Regulation of Urokinase Gene Expression in Human Prostate
Cancer.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 45 of 65
Christopher P. Evans 44

January 24

January 26

February 27

February 27

March 2]
March 22
April 10
April 13
April 13
April 25
May 16

June 13

August 24
September 15
November 10

2001
February 3-10

March 3
April 12
May 8

May 8

Faculty, Winter Urologic Forum, Telluride, Colorado

Evidence Based Follow-up Strategies for Genitourinary Malignancies.
Faculty, Winter Urologic Forum, Telluride, Colorado

Critical Comparison of External Beam Irradiation and Brachytherapy in
the Treatment of Prostate Cancer.

Visiting Professor. University of Southern California and Loma Linda
University: Controversies in Urology. Evidence Based Follow-up
Strategies for Genitourinary Malignancies.

Visiting Professor. University of Southern California and Loma Linda
University: Controversies in Urology. Subtype Selective Alpha-Blockade:
is it Simpler or Simply Better?

Invited Speaker. Las Vegas Urological Society. Evidence Based Follow-
up Strategies for Genitourinary Malignancies.

Guest Speaker. University of Nevada, Medical School, Department of
Medicine Grand Rounds. Diagnosis and Management of BPH.

Guest Speaker. St. Rose Hospital, Fremont, CA. Alpha Blockers in the
Management of BPH

Guest Speaker. American College of Physicians, Philadelphia, PA.
Symposium on Aging: Diagnosis and Management of BPH.

Guest Speaker. University of Pennsylvania, Grand Rounds. Subtype
Selective Alpha-Blockade: is it Simpler or Simply Better?

Guest Speaker. Mercy General Hospital, Sacramento, CA. Overview of
Genitourinary Malignancies

Guest Speaker. Travis Air Force Base, Travis, CA. Alpha Blockers in the
Management of BPH.

Guest Speaker. American Cancer Society sponsored for Freemont
Rideout Hospital Conference Center in Yuba City, CA. Management of
Prostate Cancer.

Invited Speaker. U.C. Davis Department of Medicine Grand Rounds.
Medical management of BPH.

Invited Speaker. Innovators in Urology, Dublin Ireland. Receptor tyrosine
kinase in prostate cancer.

Invited Speaker. Perspectives in Urology. Scottsdale, Az. A Variety of
Androgen Ablation Regimens for Prostate Cancer.

Faculty; Winter Urologic Forum, Snowmass, Colorado.

1. Open vs. Laparoscopic Nephrectomy

2. Prostate Cancer Screening and Follow-up of Negative Biopsies

3. Management of Prostate Cancer Radiation Failures

4. Traditional Management of BPH

Invited Faculty. Primary Care BPH Course, New Orleans, La. When to
Refer BPH Patients to a Urologist.

Invited Speaker. San Diego Urological Society. Evidence Based Follow-
up of Genitourinary Malignancies.

Invited Speaker. O’Connor Hospital Grand Rounds, San Jose, CA.
Diagnosis and Management of BPH.

Invited Speaker. Tri-County Urological Society, Santa Barbara, CA.
Androgen Ablation Regimens for Prostate Cancer
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 46 of 65
Christopher P. Evans 45

June 12

November 29

2002
January 29

February 3-10

February 28
February 28

March 8-10

March 21
April 16
April 30
May 6

May 8

May 13

June 7

June 21

June 26

July 19

October 23

Invited Speaker. The Greater Sacramento Chapter of the Oncology
Nursing Society. Overview of Treatment Options for Prostate Cancer and
Future Trends.

Invited Speaker. Stanislaus Medical Society. Diagnosis and Management
of Lower Urinary Tract Symptoms.

Invited Speaker. St. Joseph’s Medical Center, Stockton, Grand Rounds.
Diagnosis and Management of BPH.

Faculty; Winter Urologic Forum, Snowmass, Colorado.

1, Screening and Diagnostic Practices in Prostate Cancer

2. Hormone Therapies for Prostate Cancer

3. Management of Superficial Bladder Cancer

4, Management of High Grade Stage T1 TCC

Invited Speaker, Grand Rounds. St. Joseph’s Medical Center, Denver CO.
Perspectives on BPH and Prostate Cancer.

Guest Speaker, Educational Seminar. Denver Urology, Denver CO. New
Issues in Prostate Cancer and BPH.

Faculty lectures. Innovators in Urology, University of Miami, Miami FL.
1. Management of Localized Prostate Cancer: Radiotherapy,
Brachytherapy or Radical Prostatectomy.

2. Interacting with Industry.

Invited Speaker. Kaiser Permanente, Los Angeles, Grand Rounds.
Hormone Therapy for Prostate Cancer: Early or Late, More or Less.
Invited Speaker. St. Joseph’s Medical Center, Stockton, Grand Rounds.
Overview of Treatment Options for Prostate Cancer and Future Trends.
Invited Speaker. Emmanuel Medical Center, Turlock, Grand Rounds.
Medical Management of BPH.

Invited Speaker. Portland Oregon. Evaluation and Treatment of
Biochemical Recurrence after Definitive Therapy for Prostate Cancer.
Invited Speaker. University of California, San Francisco, Dept. of Urology
Grand Rounds. Role of Neuroendocrine Differentiation in Prostate Cancer
Progression.

Invited Speaker. University of California, San Diego, Dept. of Urology
Grand Rounds. Hormone Therapy for Prostate Cancer: Early or Late,
More or Less.

Invited Speaker. Doctors Medical Center, Stockton, Grand Rounds.
Diagnosis and Management of BPH.

Invited Speaker. Astra-Zeneca Global Research and Development
Headquarters, Alderley Park, United Kingdom. Neuroendocrine
Differentiation Promotes Prostate Cancer Progression in the Androgen-
Independent Environment.

Session Chairman, British Association of Urological Surgeons annual
meeting, Glasgow, Scotland. Prostate Cancer:Diagnosis.

Faculty and speaker, Astra-Zeneca National Consultant Meeting, San
Francisco, CA. Innovative Directions for Hormone Therapy in Prostate
Cancer: is Earlier Treatment an Option?

Faculty lecturer, Western Section American Urological Association
Annual Meeting Recertification Review Course, Kauai Hawaii:
CHRRSpher PE

2003
January 29

February1-8

February 18
April 7

April 16
September 16
September 18
September 23

2004

t164-KJM-DB Document 57-1 Filed 10/18/18 Pa

ge 47 of 65 |

1. Treatment of Low Stage Germ Cell Tumors
2. Treatment of Advanced Germ Cell Tumors

Invited Speaker. Mt. Diablo Medical Center, Concord, Grand Rounds.
Diagnosis and Management of BPH.

Faculty; Winter Urologic Forum, Steamboat, Colorado.

1. How to biopsy and management of negative prostate biopsies

2. Algorithms for managing stage Tl TCC

3. Update on follow-up strategies for GU malignancies

Invited Speaker. Marin General Hospital, Marin, Grand Rounds.

New Therapies in the Treatment of BPH.

Invited Speaker. Sutter Cancer Center, Sacramento, Grand Rounds.
Diagnosis and Management of BPH.

Invited Speaker. Sutter Davis Medical Center, Davis, Grand Rounds.
Medical Management of BPH.

Invited Lecture. U.C. Davis, Department of Surgery Resident Didactic
Series. Urology Overview.

Invited Speaker. San Diego Urologic Society. Prostate Cancer Screening,
Biopsy and Variable Impacting the Decision to Re-biopsy.

Invited Speaker. Yountville, CA VA Hospital. Update on Medical
Management of BPH.

January31-February 7 Faculty; Winter Urologic Forum, Park City, Utah.

March 17
March
April 7
May 7
June 29
July 27
August 25
August 26
August 28
September

September 7

1. Neo-adjuvant and adjuvant hormonal therapy

2. Management of high risk stage T1 TCC

3. Radiofrequency ablation for renal cell carcinoma

Invited Speaker. San Joaquin General Hospital Department of Medicine
Grand Rounds. Update on BPH.

Keynote Speaker. Polish Urological Society Annual Meeting. Krakow,
Poland. Declined

Invited Speaker. Mt. Diablo Medical Center, Grand Rounds. BPH and
Prostate Cancer.

Invited Speaker. Lodi Memorial Hospital, Grand Rounds, New
management options in BPH.

Invited Speaker. Carson-Tahoe Hospital, Grand Rounds. Prostate Cancer
and BPH. Carson City, Nevada.

Invited Speaker. Nevada Society of Family Practice Annual Meeting.
Contemporary Issues in Prostate Cancer and BPH.

Invited Speaker. Mariposa Medical Center Grand Rounds. Prostate Cancer
and BPH Update. Phoenix, Arizona.

Invited Speaker, U.C.Davis Dept. of Internal Medicine Grand Rounds.
Update on BPH and Prostate Cancer.

Meeting Chairman. Evidence-based medicine in prostate cancer. San
Francisco, CA.

Keynote Speaker. Turkish Society for Urologic Oncology Annual
Meeting. Turkey. Declined

Invited Speaker. Castle Regional Medical Center Grand Rounds. Prostate
Cancer and BPH Update. Kailua, Hawaii.
CHI BroptrerY- Roda KIM-DB Document 57-1 Filed 10/18/18 Page 48 of 65 4g,

September 8
September 9
September 24
September 25

October 21

November 8

November 9

November 10
November 11
November 12
December 3
2005

January 25

January 29-Feb 4

February 8
February 16

Match 21
March 30

April 5

April 12

Invited Speaker. VA Medical Center Internal Medicine Grand Rounds.
BPH and Prostate Cancer, 2005. Honolulu, Hawaii.

Invited Speaker. Kuakine Health System Grand Rounds. Prostate Cancer
and BPH Update. Honolulu, Hawaii.

Faculty Speaker. Innovators in Urology, Vancouver, Canada.
Evidence Based Approach to Prostate Cancer

Faculty Speaker. Innovators in Urology, Vancouver, Canada.
Neoadjuvant and Adjuvant Therapy in Prostate Cancer

Castration as an Early Propagation Event for the Development of
Androgen Independent Prostate Cancer. U.C. Davis Cancer Center
Research Symposium.

Invited Speaker. Ehime University Schoo! of Medicine, Ehime, Japan.
An evidence based approach to understanding pharmacological class
effect in the management of prostatic diseases.

Invited Speaker. Toyama Medical and Pharmaceutical University,
Toyama, Japan.

An evidence based approach to understanding pharmacological class
effect in the management of prostatic diseases.

Invited Speaker. Kyoto Prefectural University, Kyoto, Japan.

An evidence based approach to understanding pharmacological class
effect in the management of prostatic diseases.

Invited Speaker. Akita University School of Medicine, Akita, Japan.
Clinical and Research Approaches to Hormone Refractory Prostate
Cancer.

Invited Speaker. Hyogo College of Medicine, Kobe, Japan.

Clinical and Research Approaches to Hormone Refractory Prostate
Cancer.

Invited Speaker. Society of Urologic Oncology/NCI Winter Meeting.
Castration Initiates the Early Transition to Androgen Independent Prostate
Cancer through Sre Kinase.

Invited Speaker. Yountville Veteran’s Home. Grand Rounds. Update in
Prostate Cancer and BPH.

Program Director; Winter Urologic Forum, Telluride, Colorado.

1. Prostate Cancer Screening and Implications

2. Low Stage Testes Cancer

3. Choice of Intravesical Agents: which, when, why

Invited Speaker. Beale Air Force Base Department of Family Practice
Grand Rounds. Prostate Cancer and BPH in 2005.

Invited Speaker. Sutter Woodland Medical, Center Grand Rounds.
Prostate Cancer and BPH.

Invited Speaker. Sonora Medical Center, Grand Rounds. BPH in 2005.
Invited Speaker. Doctor’s Medical Center, Grand Rounds. Prostate
Cancer and BPH.

Invited Speaker. University of Nevada, School of Medicine, Reno. Dept.
of Internal Medicine, Grand Rounds. Prostate Cancer and BPH.

Invited Speaker, UC Davis, Department of Surgery Grand Rounds. Use of
Intestine in Urologic Surgical Oncology.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 49 of 65 |
Christopher P. Evans

May 3
May 10

June 10-11

August 23

October 17

October 18

October 19

October 20

October 21

October 17

November 11

December 3

December 8

December 8

December 13

2006
February 4-10

Invited Speaker, Mercy-Merced Medical Center Grand Rounds.

Diagnosis and Management of Benign Prostatic Hyperplasia

Invited Speaker, UCD Dept. of Family Practice Resident Didactics.

Prostate Cancer Screening

Invited Faculty, Prostate Cancer Summit, Athens, Greece

1. The changing face of localized prostate cancer in the US.

2. Where are we in the treatment of locally advanced disease?

3. What are the optimal use, timing and duration of hormonal therapy in
locally advanced prostate cancer?

4. Prostate cancer: a patient-focused approach.

5. Getting the optimal therapy for advanced prostate cancer.

Invited Speaker, St. Joseph’s Medical Center Grand Rounds, Stockton,

CA. BPH and Prostate Cancer.

Visiting Professor, Osaka University, Osaka, Japan. Professor and Chair

Tatsuya Nakatani, host. Management of hormone refractory prostate

cancer: role of new and existing agents.

Visiting Professor, Kyorin University, Tokyo, Japan. Professor and Chair

Eiji Higashihara, host. An Evidence-based approach to understanding

pharmacological class effect in the management of prostatic diseases.

Visiting Professor, University of Kagawa, Takamatsu, Japan. Professor

and Chair Yoshiyuki Kakehi, host. Novel therapies/combinations in

prostate cancer: our experience in going from bench to bedside.

Visiting Professor, Shimane University, Isumo, Japan. Professor and Chair

Mikio Igawa, host. Management of hormone refractory prostate cancer:

role of new and existing agents.

Visiting Professor, Showa University School of Medicine, Tokyo, Japan.

Professor and Chair Hideki Yoshida, host. Novel therapies/combinations

in prostate cancer: our experience in going from bench to bedside.

Invited Speaker, UC Davis Cancer Center Annual Symposium. A role for

Src kinase inhibition in the progression of human prostate cancer: from

bench to bedside

Invited Speaker, Urological Research Society, Boston, MA. Neuropeptide

induced androgen-independent prostate cancer xenograft is mediated

through Src tyrosine kinase pathway.

Invited Speaker. Society of Urologic Oncology/NCI Winter Meeting.

Bethesda, MD. Androgen-sensitive prostate cancer survival and

progression is supported by androgen-insensitive cell paracrine factors in

the castrated environment.

Visiting Faculty, New York University. My approach to the small renal

mass.

Visiting Faculty, New York University. Surgical management of advanced

renal cell carcinoma.

Invited speaker. U.C. Davis Department of Surgery Grand Rounds

Didactics. Update in Urology.

Program Director; Winter Urologic Forum, Steamboat Springs, Colorado,
1. Role of Urinary Markers in the Management of Ta-T1, CIS Bladder
Cancer
Chinstopher®. &

March 24

June 29-30

September 8

November 4

December 7-9

2007
February 2-7

July 12-14

October 18-20

2008
January 25-29

March 28
June 12-13

July 10

July 31-Aug2

1164-KJM-DB Document 57-1 Filed 10/18/18 Pa

ge 50 of 65 0

2. Role of Neoadjuvant Chemotherapy

3. Incidental Renal Mass

4. How to Minimize Incontinence During Radical Prostatectomy

Invited Speaker. California Cancer Consortium Conference, San
Francisco. Src Kinase Inhibitors.

Invited Faculty. Challenges in the Management of Urological Cancers.
Amsterdam, The Netherlands.

1. New Horizons in Renal Cancer

2. Is the PSA era over?

3. Bladder Cancer — Where do we go from here?

Invited Speaker. Urological Research Society, Salzburg Austria.
Androgen-sensitive prostate cancer survival and progression is supported
by neuroendocrine prostate cancer cells.

Invited Advisory Speaker. Economic and HRQoL Issues in Advanced
Prostate Cancer. Current and Future Non-hormonal Therapies for Prostate
Cancer.

Invited Faculty. Futurology Global Advisory Board, Hamburg Germany.
1, Achieving optimal androgen deprivation therapy.

2. A fresh look at the role of combined androgen blockade.

3. Emerging therapies for the treatment of urologic tumours.

4. Bladder cancer, novel approaches.

Program Director; Winter Urologic Forum, Park City, Utah.

1, Prostate Ultrasound and TRUS Biopsies: When, Where and How?

2. AUA Guidelines: Hematuria Evaluation

3. AUA Guidelines: BPH

Invited Faculty, Masters In Urology, Elbow Beach, Bermuda.

1, Superficial Bladder Cancer Case Discussions.-

2. Hormone Therapy

3. Small Renal Masses

Visiting Professor, McGill University, Montreal, Canada

1. Surgical and Medical Management of Advanced Renal Cell
Carcinoma

2. Management of Metastatic and Hormone Refractory Prostate Cancer

Program Director; Winter Urologic Forum, Vail, Colorado.

1. Fluctuations in PSA and Use of Antibiotics

2. Surgical and Systemic Therapy of Advanced Renal Cell Carcinoma
Invited State-of-the-Art Lecture, European Association of Urology Annual
Congress. Milan, Italy. Targeted Therapy.

Graduation Visiting Professor, Medical University of South Carolina.
Charleston, 8.C. Targeted Therapies in Urologic Cancer.

Invited Speaker, Mexican Urological Society, Mexico City, Mexico. An
Evidence-Based Approach to Understanding the Pharmacological Class
Effect in the Management of Prostatic Diseases

Invited Faculty, Masters in Urology, Elbow Beach, Bermuda.

1. Surgical Approaches to Radical Prostatectomy.

2. Fluctuations in PSA and Use of Antibiotics
CHB topher®. B

August 12-16

September 19-20

September 30

November 11-15

2009
January 23-27

April 25

April 27
May 16

August 13

September 25-27

September 29
October 29

2010
January 29-Feb. 2

May 7

June 1

1164-KJM-DB Document 57-1 Filed 10/18/18 Pa

ge 51 of 65 50

3. Management of the Small Renal Masses

Invited Presentation. 4” International PacRim Breast and Prostate Cancer

Meeting, Whistler, Canada. Targeted Therapy of Bone Lesions in Prostate

Cancer using the Specific Sre Inhibitor AZD0530

Urological Research Society, Amsterdam, The Netherlands. Targeted

Therapy of Bone Lesions in Prostate Cancer using the Specific Src

Inhibitor AZD0530

Invited State of the Art Lecture, Western Section of the AUA annual

meeting. Monterey, CA. Targeted Therapies in Renal and Prostate Cancer

Keynote Speaker, Spanish Association of Urology, Madrid, Spain

Molecular Characterization of Renal Cancers; Clinical Implications.

Also lectured:

1. Androgen Deprivation Therapy for Prostate Cancer. When, how and
what for?

2. Management of Recurrence after Primary Therapy of Prostate Cancer

3. What’s New in the Treatment of Localized Renal Cancer

Program Director; Winter Urologic Forum, Vail, Colorado.

1. Active Surveillance for Prostate Cancer

2. Open, Laparoscopic and Robotic Prostatectomy: Much Ado About

Nothing?

Speaker, Society of Urologic Oncology Meeting, Chicago, IL. What is the

Optimal Management of High Risk, Clinically Localized Prostate Cancer?

Moderator, AUA Annual Meeting Prostate Cancer Basic Science Session

Keynote Address, Korean Urological Association, Cheju Korea.

1. An Evidence Based Approach to Understanding Pharmacological
Class Effect in the Management of Prostatic Diseases.

2. Current Applications for Prostate-Specific Antigen Doubling Time

Urological Research Society, Thala Beach Australia. Castration-

Associated Soluble Factors Regulate Intracrine Androgen Biosynthesis in

Prostate Cancer Cells.

Visiting Professor, Canadian Urologic Oncologic Research Group.

1. Castration-Associated Soluble Factors and the Onset of Castration-

Resistance

American Urological Association National Urology Research Agenda

Summit. Linthicum, Md. Group Leader; Bladder and Renal Cancers.

Western Section, AUA Annual Meeting. Las Vegas, NV. Moderator,

Prostate Cancer Podium Session.

Program Director; Winter Urologic Forum, Vail, Colorado.

1. Evaluation and Management of Low Risk Prostate Cancer: Focal
Therapy, Radiation, Surgery

2. Practical Follow-up of GU Malignancies

Invited Speaker, American Association of Genitourinary Surgeons.
Castration Initiates the Process of Castration-Resistant Prostate Cancer
Moderator, American Urological Association Annual Meeting, Podium
Session 53. Kidney Cancer: Advanced I. San Francisco, CA.
Case 2:15-cv-01164-KJM-DB Document 57-1 Filed 10/18/18 Page 52 of 65
Christopher P. Evans 51

June 17-18

June 28

September 23

October 1

bo

11

January 30-Feb. 2

February 18

March 19

April 16

May 16

June 4

August 26-27

September 23

October 30

2012

January 21-22

Visiting Professor, University of Miinich, Germany and State of the Art

Speaker, Bavarian-Austrian Urology Congress

1. Active Surveillance for Prostate Cancer and Financial Implications

2. Castration and the Onset of Castration-Resistant Prostate Cancer

State of the Art Keynote Speaker, Canadian Urological Association

Annual Meeting, Charlottetown, Canada

1. Active Surveillance for Prostate Cancer and Economic Implications
for the Urologist and Health System

2. Optimal Management of High Risk Prostate Cancer

Visiting Professor, The Prostate Centre at University of British Columbia,

Vancouver, BC, Canada. Castration and Prostate Cancer Progression as

Mediated by Src Kinase; A Translational Approach.

Invited Speaker, Urological Research Society 30° Annual Meeting,

Toronto, Canada. Role of Autophagy in Regulating Src-Mediated

Targeting of Prostate Cancer.

Program Director, Winter Urologic Forum, Vail, Colorado.

1. Use of 5-Alpha Reductase Inhibitors for Prostate Cancer
Chemoprevention and Effect on PSA

American Society of Clinical Oncology GenitoUrinary Annual
Symposium, Orlando Florida. Moderator; Prostate Cancer Oral Abstract
Session

European Association of Urology. Vienna, Austria. Moderator; How to
Improve Prostate Cancer Detection.

Southwest Oncology Group Annual Meeting. San Francisco, CA. Finalist,
Transformative Clinical Trial Presentation; Molecular Selection of
Patients with Low AR Signature Correlating with Src Inhibitor Sensitivity
to be Treated with a Novel Treatment Combination of Src and Autophagy
Inhibition.

American Urological Association Annual Meeting, Washington, DC.
Moderator; Advanced Prostate Cancer

American Society of Clinical Oncology Annual Meeting, Chicago, IL.
Invited Faculty Discussant Lecture; Translational Science Advancing AR
Targeting in Prostate Cancer.

Western Section, American Urological Association Postgraduate Course.
Whistler, BC, Canada. Faculty lecturer:

1.Testosterone Replacement in the Aging Male.

2.Focal Therapy for Prostate Cancer: An evolving Paradigm.

Urological Research Society 22 annual meeting. Oxford, UK.
Translational Relevance of Tyrosine Kinase Inhibition in the Evolving
Field of Castration-Resistant Prostate Cancer Therapy.

Distinguished Alumni Award Lecture, MD Anderson Cancer Center,
Houston, TX. Castration-Resistant Prostate Cancer: Targets and
Resistance along the Androgen Axis.

Faculty. Winter Urologic Forum. Viceroy Snowmass Village, Colorado.
1, Focal Therapy and Active Surveillance for the Low Risk Patient.
Christopher BB

February 2

February 26

February 28

August 12

September 18-20

October 4-6

October 17

October 25-28

November |

November 7

November 29
November 30

G13

January 12

January 16

January 26-28

1164-KJM-DB Document 57-1 Filed 10/18/18 Pa

ge 53 of 65 52

2. Kidney Cancer: Management of the Small Renal Mass.

Moderator. Genitourinary Cancers Symposium. San Francisco, CA.
General Session III: Translational Science Session-Prostate Cancer.
Moderator. Session IV: BPH, Prostatitis and Pelvic Pain.

Invited speaker. Chair poster session 47: Radical prostatectomy:
Improvement of surgical technique. 27” Annual EAU Congress. Paris,
France.

Plenary speaker. Androgen Axis in Prostate Cancer — from Bench to
Bedside. 27" Annual EAU Congress, Paris, France.

Invited speaker. AUA/SBUR Summer Research Conference. AUA
Headquarters. Linthicum, Maryland. “Targeting Autophagy to Overcome
Resistance in Castration-Resistant Prostate Cancer.

Visiting Professor. Nordic Urologic Oncology Annual Visiting Professor.
Topic: Castration resistant prostate cancer.

Karolinska Institute, University of Goteborg, Malmo University.
Invited Speaker. Urological Research Society (URS). Osaka, Japan.
“Autophagy is a survival mechanism mediating resistance to androgen
receptor signaling inhibitors in resistant prostate cancer.

Invited Speaker. UC San Diego Grand Rounds. San Diego, CA. “Active
Surveillance for Prostate Cancer and Economic Implications.

Invited Speaker. PCF Annual Scientific Retreat. Carlsbad, CA.
“Autophagy is a survival mechanism mediating resistance to androgen
receptor signaling inhibitors in castrate resistant prostate cancer cells”.
Invited Speaker. LUGPA. Chicago, IL. “Chemotherapy: Examining the
Role of the Urologist in Multidisciplinary Care.”

Invited Speaker. Poster Presentation. “Autophagy is a Survival
Mechanism Mediating Resistance to Androgen Receptor Signaling
Inhibitors in Castrate Resistant Prostate Cancer Cells”. EORTC-NCI-
AACR Symposium. Dublin, Ireland.

Guest Speaker. Janssen Biotech, Inc. Bethesda, Maryland.

Moderator. Oral abstract session. Society of Urologic Oncology Annual
Meeting (SUQO). Bethesda, Maryland.

Invited Speaker. PCF Neuroendocrine Cancer Think Tank Meeting.
Vancouver, B.C. Canada. “A NE Prostate Cancer Model Based on
Overexpression of GRP”.

Invited Speaker. Urology Grand Rounds. “ Active Surveillance of Prostate
Cancer and Economic Implications”.

Distinguished Lecture Series: “Prostate Cancer Targets and Resistance
Along the Androgen Axis”. Cancer Institute of New Jersey (CINJ). New
Brunswick, New Jersey.

Program Director. Winter Urologic Forum (WUF). 1. Session 1:
Genitourinary Cancer I “Evaluation and Management of the High-Risk
Patient”, 2. Session V: Men’s Health “Testosterone Replacement in the
Aging Male”. Vail, Colorado.
CAStopher®. Rye “2M-DB Document 57-1 Filed 10/18/18 Page 54 of 65 53

February 5 Invited Speaker. European Urology Forum. Urological Challenge. Davos,
Switzerland. 1) Update on Prostate Cancer. 2) Advances in Medical Uro-
Oncology.

February 28-Mar 1. Issues & Controversies in Prostate Care (ICPC), Whistler, B.C., Canada.
Invited Speaker. Presentation: “Starting Hormone Therapy: What is
early....too early?” Presentation: “How to Use Next Generation Hormones
in CRPC”.

April 5 Invited Speaker. AAGUS Annual Meeting. New Orleans, LA. Abstract
Presentation: “Starving to Death: Novel Insights to Overcome Metabolic
Stress Response of Castration-Resistant Prostate Cancer (CRPC) and
Translational Application Research.”

April 11-16 Invited Speaker. APPS/USANZ Annual Congress. Melbourne, Australia,
“Targeting autophagy to overcome resistance in castration-resistant
prostate cancer.”

September 5 Invited Speaker. Urologic Research Society (URS). Vancouver, B.C.
Canada. “LncRNA-Dependent Mechanisms of Androgen Receptor-
regulated Gene Activation Programs.”

September 8 Invited Speaker. World Urological Oncology Federation (WUOF).
Vancouver, B.C. Canada.“Targeting the Autophagy Pathway to Overcome
Metabolic Stress Response of Castration-Resistant Prostate Cancer.”

September 8 Invited Speaker. Japanese Urologic Society. Vancouver, B.C. Canada.
“Prostate Cancer Targets and Resistance along the Androgen Axis.”

September 9 Invited Speaker. Societe Internationale d’Urologie (SIU). Vancouver, B.C.
Canada. “Androgen Pathway Inhibitors: Targets and Resistance.”

October 4 Invited Speaker. Strathcarron Hospice 3rd Annual Palliative Care

Conference. Grangemouth, Scotland. “Urologic Palliative Care.”
November 7-10 Invited Speaker. Urooncology Congress. Antalya, Turkey. 1) Critical
Analysis of Recommendations From US Preventative Services Task Force
on Prostate Cancer: Where The Truth Lies in Screening? 2) Is BCG
Taking Over The Treatment of All] NMIBC? 3) Urethral Recurrence After
Cystectomy: Preventive Measures, Diagnosis and Management, 4)
Robotic Radical Prostatectomy, 5) New Insights Into Treatment
Resistance Along the Androgen Axis in Castration ~ Resistant Prostate

Cancer.

November 13 Co-chair. EAU ICUD. Marseille, France.

December 4-6 Moderator. SPORE’s Program. SUO Annual Meeting. Bethesda,
Maryland. Tests After Negative Biopsy.

2014

January 10 Member. AACR Surgical Oncology Task Force meeting. Philadelphia,
Pennsylvania.

January 23-26 Faculty, Winter Urologic Forum. Snowmass Village, Colorado.

1. Prostate Cancer: Who and How?
2. Timing of Androgen Deprivation
3. Radical Cystectomy: How Many LN are Enough?
CER per P, Ryans “IM-DB Document 57-1 Filed 10/18/18 Page 55 of 65 .,

January 30-Feb 1 Invited Speaker. ASCO Genitourinary Cancers Symposium. San
Francisco, CA. “Integrating Androgen Axis Therapy Across the Disease

Spectrum”.

February 21-23 Invited Faculty. International Cancer Conference (ICC). Madrid, Spain. 1)
Mechanisms of Resistance to Drugs Targeting the Androgen Axis
Pathway. 2) Regulation of AR Gene Transcription Pathways.

March 28 Invited Speaker. UCSF Urology Educational Seminar. San Francisco, CA.
“Non-Coding RNA-Dependent Mechanisms of Androgen Receptor
Regulated Gene Activation Programs”.

April 11-15 Invited Faculty Member. EAU Congress. Stockholm, Sweden. “Update
and Controversies in Prostate Cancer.”

April 23-26 Member. AAGUS Annual Meeting. Amelia Island, Florida.

May 16-18 AUA Annual Meeting. Orlando, Florida.

1) Invited Speaker. Urologic Oncology Research Symposium —
“Targeting The Androgen Axis in Prostate Cancer.”

2) Debater. Crossfire — Controversies in Urology —“Should the Urologist
Treat Hormone Resistant Prostate Cancer?”

3) Invited Speaker. SBUR/SUO Joint Session — “Long Noncoding RNA
Control of the Androgen Receptor in CRPC.”

4) Invited Speaker. AUA/NCI SPORE Joint Workshop —“ Targeting
Autophagy to Overcome Resistance in Prostate Cancer.”

5) Invited Presenter. Late Breaking Abstract: The PREVAIL Study:
Primary and Non-Visceral / Visceral Disease Subgroup Results for
Enzalutamide —Treated Men with Metastatic Prostate Cancer (mPC)
That Had Progressed on ADT.”

July 7-8 Member. SU2C-PCF-AACR Progress Review Team Visit. UCSF Mission
Bay Campus. San Francisco, CA.

July 19-20 Invited Chair. Asia-Pacific Genitourinary Conference. Hong Kong, China.
Plenary I-Advanced Stage Prostate Cancer. Plenary II- Special
Populations and Situations.
Invited Speaker. 1) Targets and Resistance Along the Androgen Axis. 2)
The Importance of a Multidisciplinary Approach to Genitourinary
Cancers.

September 3-6 Invited Speaker. Brazil Urology Congress. Sao Paulo, Brazil.
1) Moderator. Prostate Cancer Brazil Panel Discussion.
2) Speaker. PCa-new biomarkers
3) Speaker. “Castration-Resistant Prostate Cancer: What’s new and
multidisciplinary approach”.
4) Debater. Metastatic Prostate Tumor
Christopher P.

September 18-21

November 13

2015

January 16-20

January 26-29

February 5-7

February 14-18

February 18-21

February 26-28

March 20-24

April 15-18

May 7-8

May 14-19

1164-KJM-DB Document 57-1 Filed 10/18/18 Pa

ge 56 of 65 55

Member. Urological Research Society. Munich, Germany. “A ChIP-
sequencing-like approach identifies the genome-wide location of the drug
$D70 on androgen receptor-bound functional enhancers and its
downregulation of prostate cancer transcriptional programs via
demethylase KDMAC inhibition”.

Co-Chair. EAU-ICUD. Lisbon, Portugal. Medical Treatment of Urological
Malignancies.

Faculty, Winter Urologic Forum. Snowmass Village, Colorado.
1) Systemic Treatment for Advanced Disease
2) Management of the Urethra (Immediate and Delayed)

Participant. SU2C Scientific Summit. Santa Monica, CA.

Invited Faculty. Global Congress on Prostate Cancer. Rome, Italy.
1) Targeting Molecular Resistance in Castration-Resistant Prostate
Cancer.

Invited Faculty. Swiss-North American Deep Powder GU Cancer
Conference. Rossland, BC, Canada.
1) Targeting Methylation in CRPC.

Invited Faculty. Issues & Controversies in Urologic Cancer. Whistler,

B.C., Canada.
1) Multidisciplinary Tumour Boards in the Future: the Urologist’s
Involvement.

Faculty. ASCO Genitourinary Cancers Symposium. Orlando, FL.

Faculty, EAU Satellite Symposium. Madrid, Spain.
1) Treating Chemotherapy-naive mCRPC in a New Landscape.

Member. American Association of Genitourinary Surgeons (AAGUS).

San Francisco, CA.
1) Inhibition of Androgen Receptor DNA Methylation Overcomes
Abiraterone, Enzalutamide and Docetaxel Prostate Cancer Resistance.

Invited Faculty. Astellas Oncology Brazil, Rio de Janiero, Brazil.
1) Androgen Deprivation Therapy: Past to Present.

Faculty, Tolmar American Urologic Association Symposium. New
Orleans, LA.
1) Advances in Drug Delivery Systems for Hormonal Therapy in Prostate

Cancer.
CEE opher’, Ryags KIM-DB Document 57-1 Filed 10/18/18 Page 57 of 65 ,,

Vans

August 8 Invited Speaker. Seoul Urological Symposium. Seoul, Korea.
1) My Approach to Robot-Assisted Radical Prostatectomy and the
Argument for Surgical Management of High-Risk Prostate Cancer.
2) Management of Chemo-Naive Patients with Prostate Cancer.

August 27-29 Invited Faculty. Hamburg Prostate Cancer Summit. Hamburg, Germany.
1) Mechanisms of Therapeutic Resistance.
2) Selection of the Right Agent for Treating Castration Resistant Prostate
Cancer: Is There a Rationale?

September 11 Invited Speaker. Personalized Cure and Care in Urology. Nijmegen,
Netherlands.
1) Multidisciplinary session - Combining Systemic Therapy and Surgery.

September 16-19 Invited Speaker. Urological Research Society. Jerusalem, Israel.
1) Moderator — New Insights Into Androgen Deprivation Therapy for
Prostate Cancer.
2) Inhibition of Androgen Receptor DNA Methylation Overcomes
Abiraterone, Enzalutamide and Docetaxel Prostate Cancer Resistance.
3) What is the Most Important Research Finding/Question in Prostate
Cancer?

September 25-27 Invited Speaker. C2R Conference. Nuances in Urologic Thought &
Practices. Toronto, Canada.
1)Resistance Mechanisms Underlying Treatment of CRPC.

October 17 Faculty. SIU. Melbourne, Australia.
1) New Biomarkers for Prostate Cancer: Knowing When to Take the New

Ball.
2) Facing Today’s Challenges in Managing Advanced Prostate Cancer.

October 21 Invited Faculty. 54 Urology Course. Barcelona, Spain. Lecture:
1) Is there any reason/evidence for the indication of lymphadenectomy in
the course of a radical prostatectomy or after it?
2) Castration-resistant prostate cancer (CRPC): what are we discussing

and where are we?

November 21 Invited Speaker. Prostate Cancer Asia/Oceania Advisory Board. Taipei,
Taiwan.
1) What do CHAARTED and STAMPEDE studies tell us?
2) PREVAIL Trial — Role of enzalutamide in chemo-naive mCRPC

patients.
3) Biomarkers in prostate cancer: bench to bedside.

2016

January 15-19 Faculty, Winter Urologic Forum. Vail, Colorado.
Speaker. 1) Is BCG Taking Over the Treatment of NMIBC?
Shtspher P. Ryans SIM-DB Document 57-1 Filed 10/18/18 Page 58 of 65 57

Speaker. 2) Biomarkers Beyond PSA.

January 21-23 Invited Speaker. The 9" Engadin Prostate Cancer Winter Symposium.
Zuoz, Switzerland.
1) Heterogeneity of Prostate Cancer.
2) The Evidence and Role of Lymphadenectomy in PCa.

February 10 Invited Visiting Professor. University of Tubingen. Tubingen, Germany.
1) Mechanisms of Androgen-Receptor-Regulated Gene Activation
Programs.
March 2-5 Invited Speaker. Argentina Xtandi Medical Activities. Buenos Aires,
Argentina.

Prostate Cancer Lectures.

Invited Speaker. Prostate Cancer Symposium. Colonia del Sacramento,
Uruguay.

1) Multidisciplinary Team Work in Prostate Cancer.

2) Clinical Cases Workshop Presentation with Dr. K Chi.

March 15 Chair-Site Visit Committee. The Terry Fox Frontiers Program Project
Grant in Targeting the Adaptive Molecular Landscape in Castrate-
Resistant Prostate Cancer. Vancouver, B.C. Canada.

April 21 Faculty. Prostate Cancer Debates 2016. Evolving Treatment Options in
Advanced Prostate Cancer. Baveno, Italy.
Keynote presenter: Plenary session — Bringing the laboratory to the
working clinic: what this means for the urologist.

May 6-10 Invited Speaker. American Urological Association. San Diego, CA
1) Debater: "High Grade Transitional Cell Cancer in a Solitary Kidney:
Best Treated Endoscopically" for Crossfire: Controversies in Urology:
Malignant.
2) Moderator: MP90: Prostate Cancer: Basic Research &
Pathophysiology IV

May 19 Visiting Professor. University of Wisconsin. Robert F. Schnoes Lecture
Series. Madison, Wisconsin
1) Linking Laboratory Science to the Clinic: An opportunity for the
Surgeon Scientist.
2) The Argument for Surgical Management of High-Risk Prostate Cancer
and My Approach to Robot-Assisted Radical Prostatectomy

July 16-18 Invited Speaker. Prostate Cancer Summit. Seoul, Korea & Hong Kong,
China.
1) Targeting Molecular Resistance inCRPC.
2) Choosing the Right Treatment for the Right Patient in mCRPC.
CARS épher® Piakt KIM-DB Document 57-1 Filed 10/18/18 Page 59 of 65 «.

August 19-22

September 9-10

September 12-13

September 15

September 22-23

October 5-7

October 20-23

Invited Panelist. Taiwan Urological Association Annual Meeting. Locally

Advance Prostate Cancer Consensus. Taipei, Taiwan.

Invited Speaker.

1) The Evolving Armamentarium of Merpc Treatment: How Does
Enzalutamide Fit in the Present Paradigm?

2) Biomarkers and Overcoming Resistance in Prostate Cancer: From
Bench to Benchside.

Invited Faculty (International). Philippine Society of Urologic

Oncologists, Inc. Ortigas, Pasig City, Philippines.

1) Lymphadenectomy at the Time of Radical Cystectomy: How Many
Nodes are Enough?

2) Management of the Urethra During and After Cystectomy.

3) Sunset Symposium: Androgen Deprivation Therapy: Past to Present.

4) The Role of Lymphadenectomy for Renal, Urothelial and Prostate
Cancers.

5) Panel Case Discussion for Renal Cancer.

6) Industry-Sponsored Symposium. Breaking News in the Treatment of
Metastatic Castration Resistant Prostate Cancer (Prevail and Terrain
Trials).

Visiting Professor. San Raffaele Scientific Institute. Milan, Italy.

1) Androgen Deprivation Therapy and Chemotherapy: History Remade

2) Linking Laboratory Discovery to the Clinic: A Role for the Surgeon
Scientist

Invited Speaker. Meeting of the EAU Robotic Urology Section (ERUS).

Milan, Italy.

1) Moderator: State-of-the-art lectures

2) The Practical Role of Genetic Markers in the Management of Prostate
Cancer Patients.

James H. DeWeerd Visiting Professor. Mayo Clinic. Rochester,

Minnesota.
1) Linking Laboratory Discovery to the Clinic: A Role for the Surgeon

Scientist

Invited Visiting Professor. Toronto, Canada.

1) The Practical Role of Genomic Markers in the Management of
Prostate Cancer Patients.

2) Novel Approaches to Overcoming the Androgen Receptor in CRPC.

Invited Speaker. Societe Internationale d’ Urologie. Buenos Aires,

Argentina.

1) Gaining Insight into the Complexity of Prostate Cancer Management.

2) Step 3:Adding flair to it Gaining insight into the complexity of
prostate cancer Management.
Car Rtopher®: Kydes KIM-DB Document 57-1 Filed 10/18/18 Page 60 of 65 gy

November 10-11

November 24-27

2017

January 7

January 7

January 20-22

January 28

March 9

March 24-28

3) Chair. Controversies in Urology 2 Use of Radiation for Positive
Surgical Margins in Prostate Cancer.

Invited Speaker. Asociacién Espafiola de Urologia-AUA. San Sebastian,
Spain.
1) The Best of AUA Congress in CRPC

Invited Speaker. European Multidisciplinary Meeting on Urological

Cancers (EMUC). Milan, Italy

1) Prostate cancer variants in the setting of mCRPCa and their clinical
implications

Invited Speaker. Prostate Cancer Global Advisory Board. Shanghai, China

1) Prostate Cancer Overview: Geographical Differences

2) Asia PREVAIL Study Discussion: International PREVAIL, Asian
PREVAIL in Chinese Patients

Visiting Professor. Second Military Medical University. Shanghai, China.
1) Prostate cancer variants and overcoming resistance in CRPC: clinical
implications

Invited Speaker. Meeting of the EAU Section of Oncological Urology.

Barcelona, Spain.

1) Role of genomic markers in the diagnostic pathway and prognosis of
prostate cancer: Ready for prime?

2) Chair: STEPS (Session To Evaluate Progress) Program. Prostate
Cancer Table

3) Chair: Prostate and bladder cancer ITI: Advanced and metastatic

Invited Speaker. Winter Urologic Forum. Snowmass Village, CO
1) Prostate Cancer Risk Assessment: Genomics R’ Us
2) Castrate Resistant Prostate Cancer in 2017

Invited Speaker. Advanced Prostate Cancer Consensus Conference
(APCCC). St. Gallen, Switzerland.
1) Arbiter (Moderator): CRPC M0 and M1: Sequencing and Combination

Therapy
2) Panel Member. Consensus Panel ~ Discussion and votes on consensus

questions

Invited Speaker. European Association of Urology (EAU). London,

England

1) Chair Poster Session 07: Epigenetics and novel signaling pathways in
prostate carcinogenesis

2) The argument for surgical management of high risk prostate cancer.
CRAG ophey D Rid Rt KIM-DB Document 57-1 Filed 10/18/18 Page 61 of 65 ¢»

March 29

April 6

April 28

May 5

May 12-15

June 8-10

June 29-July 1

August 3-4

3) Society for Urologic Oncology (SUO) Lecture: Current and future
biomarkers in castration resistant prostate cancer.

4) CRPC Variants and clinical implications

5) Panelist: Redefining the approach to advanced prostate cancer

Guest Speaker. Janssen Biotech, Inc. Sacramento, CA.
Clinical Decision Making in Treating Patients with mCRPC Who Have
Progressed on ADT

Invited Speaker. Thai Urological Association 29" Annual Conference.

Pattaya, Thailand

1) Targeting molecular resistance in castration-resistant prostate cancer

2) Treatment decisions in a new therapeutic landscape: Taking direct
action

Invited Speaker. American Association of Genitourinary Surgeons 126”

Annual Meeting. Key Biscayne, Florida

1) Nuclear Receptor ROR-y Regulates Androgen Receptor Expression:
Novel Discovery and Effective Targeting

Invited Speaker. American Society of Clinical Oncology (ASCO) Direct

Highlight of GU 2017. Ankara, Turkey

1) Canadian versus U.S, Guidelines on Active Surveillance

2) Genomic Tests in Active Surveillance and the Role of Hereditary
Testing

3) Advances in the Understanding and Treatment of AR-Indifferent
Disease

4) Prostate Cancer: Year in Review and Keynote Lecture

American Urological Association (AUA) Annual Meeting. Boston, MA

1) Moderator: Court in Session — Colostomy after Robotic Prostatectomy

2) Moderator: Big Data in Prostate Cancer

3) Society President: State of Affairs of the Society of Urologic
Oncology (SUO)

4) Invited Speaker: Castration resistant prostate cancer I (CRPC)

The Hamburg Prostate Cancer Summit. Hamburg, Germany.

1) Invited Speaker: The Practical Role of Genomic Markers in the
Management of Prostate Cancer Patients

2) Invited Speaker: Biomarkers and Therapeutic Implications in CRPC

3) Moderator: Session 6 — Controversies

Invited Speaker. Urological Summer Academy. Munich, Germany.
1) Current and Future Treatment Options in mCRPC
2} Developments in the Treatment for mCRPC

Invited as Clinical Advisor. 2017 MDxHealth Prostate Cancer Scientific
Advisory Board. Vancouver, BC, Canada.
1) Moderator: Novel Urine Biomarkers in Prostate Cancer
Chr seopher?: rans KIM-DB Document 57-1 Filed 10/18/18 Page 62 of 65 ¢&

September 29-30

October 19-22

November 8-12

November 28-
December 1

November 29

2018

January 12-16

Invited Speaker. 6 Annual Meeting of Philippine Society of Urologic

Oncologists, Inc. Quezon City, Philippines.

1) The Current Standard of Care for Chemo-naive Metastatic Castration-
Resistant Prostate Cancer

2) ADT in the Setting of Metastatic Disease: Do GnRH Antagonists offer
an advantage?

3) The Argument for Surgical Management of High-Risk Prostate Cancer

Member of Scientific Programme Committee and Invited Speaker. 37"

Congress of the Société Internationale D’Urologie. Lisbon, Portugal

1) Chair: Controversies in Urology — Use of Radiation for Positive
Surgical Margins in Prostate Cancer

2) Expert: Resident/Trainee Networking Session — Sage Advice from the
Wise: Rapid-Fire Exchange for Urologic Trainess

3) Co-Chair: Castrate-Resistant Prostate Cancer (CRPC)

4) Invited Speaker: Mechanisms of Treatment Induced Resistance

Invited Speaker. 13” International Urooncology Congress.

Antalya, Turkey

1) Role of Genomic Markers in the Diagnostic Pathway and Prognosis of
Prostate Cancer: Practical Clinical Overview of Commercial
Biomarkers

2) Role of Targeting AR signaling in Castration Resistant Prostate
Cancer

3) The Argument for Surgical Management of High-Risk Prostate Cancer

4) Urethral Recurrence After Cystectomy: Preventive Measures,
Diagnosis and Management

5) Prostate Cancer, Year in Review and Keynote Lecture

President-Elect, Nominating Committee Member, Faculty, and Invited
Speaker. 18° Annual Meeting of the Society of Urologic Oncology.
Washington, DC

1) Introduction to the EAU Lecturer

Moderator. Evolving Role of Apalutamide and Niraparib in the
Management of Multiple Prostate Cancer Disease States Advisory Board.
Washington, DC

1) LATITUDE/STAMPEDE and Current Treatment Landscape

2) Apalutamide MOA and RCTs

3) Next Generation Imaging

4) Knowledge Gaps in Prostate Cancer

3) SU2C Dream Team and mCRPC Pathways

Program Committee Member and Invited Speaker. Winter Urologic
Forum. Vail, CO
1) Panelist: Case Studies in Bladder Cancer
CRAStopher > Blak KIM-DB Document 57-1 Filed 10/18/18 Page 63 of 65

January 23

January 24

January 26-28

February 27-
March 4

March 15-20

2) Panelist: Case Panel on Integrating Biomarkers and Imaging in
Prostate Cancer
3) Moderator: Session III — Advanced Genitourinary Cancer
4) Speaker: The Role for Lymphadenectomy in Porstate Cancer —
Indications and Evidence
5) Invited Speaker for Industry Satellite Symposium Events:
a. Continuing Care for Your Patients with Metastatic Castration-
Resistant Prostate Cancer (CRPC)
b. Improving Patient Selection for Prostate Biopsy
c. Castration Resistant Prostate Cancer: Current Considerations
and Challenges

Visiting Professor. Brigham and Women’s Hospital. Boston, MA
1) Prostate Cancer 2017: What did we learn?
2) Lymphadenectomy in Prostate Cancer: Yes, No, Maybe

Visiting Professor. Dana-Farber Cancer Institute GU Seminar.

Boston, MA

1) Identifying and Treating Therapeutic Resistance in Castration-
Resistant Prostate Cancer

Invited Speaker. EAU Section of Oncological Urology.
Amsterdam, Netherlands
1) Speaker for Prostate Cancer I: Diagnosis, pathology, screening, active
surveiilance
a. How have recommendations against prostate cancer screening
impacted the incidence and mortality of prostate cancer in the
US
2) Speaker for Controversial subjects on bladder cancer
a. The American perspective
3) Speaker for Prostate cancer II Prostate Cancer II: Locally advanced
a. The American view
4) Moderator for STEPS (Session To Evaluate ProgresS) programme
STEPS Programme

Invited Speaker. Zuoz Meeting. Switzerland.

1) Prostate Cancer 2017 in Review: PSA Screening and Beyond

2) Role of Genomic Markers in the Diagnostic Pathway and Prognosis of
Prostate Cancer: Practical Clinical Overview of Commercial
Biomarkers

Invited Speaker. European Association of Urology (EAU) Annual
Congress Meeting. Copenhagen, Denmark.
1) Speaker for Society for Urologic Oncology (SUO) Lecture
a. Robotic
2) Speaker for Prostate cancer update: How to optimise the everyday
management of your patients (ESU Course 49)
a. Staging and predictive models
CasstépherQy-Btag4-KJIM-DB Document 57-1 Filed 10/18/18 Page 64 of 65 «3

b. Systemic therapies in hormone-sensitive and castration-
resistant prostate cancer
3) Chair for Prostate cancer metabolic alterations (Poster Session 05)
4) Speaker for Prostate cancer metabolic alterations (Poster Session 05)

Research Personnel Mentored

Sigfred Ian Alpajaro, M.D., Visiting Assistant Professor February 2017-July 2018
Vito Cucchiara, Research Fellow, 2016-2017.

Jason Farrow, T32 UCD Medical Student 2013.

Brian Hu, Resident 2013.

Hao Nguyen, Resident 2012.

Derya Tilki, Visiting Assistant Professor, University of Munich. October 1, 2012-January 31,
2014

Sophia Weber, High School Volunteer Researcher. June 4- August 3 2012.

Sun II Kim, M.D., Visiting assistant research professor, Ajou University, Seoul, Korea. 201 1-
2012.

Yezi Zhu, Graduate Student Researcher, Pharmacology and Toxicology Program, UCDavis.
Member, Qualifying Exam Committee.

Elaine Pinder, Ph.D. graduate student, Department of Urology, U.C. Davis 2010-present.
Member, Qualifying Exam Committee.

Meng Sun, Ph.D. graduate student, Department of Urology, U.C. Davis 2008-present. On
Qualifying Exam Committee.

Joonha Ok, M.D. Resident Research Rotation, Department of Urology 2009
Kirk “Pat” Keegan, M.D. Resident Research Rotation, Department of Urology 2009

Stanley Yap, M.D. Resident Research Rotation, Department of Urology 2008-2009. Recipient,
first prize for basic science, Northern California Resident Seminar in 2009.

Lanfang Bai, M.S. postgraduate researcher. 2004-2008. Presently at Pfizer Pharmaceuticals.

Yu-Ming Chang, M.D. Ph.D. student, pre-doctoral fellow, 2003-2008. Recipient, American
College of Physicians Research Award, 2004. Presently resident in Internal Medicine. .

Joonha Ok, medical student, pre-doctoral fellow, 2001-2002. Recipient, U.C. Davis pre-doctoral
fellowship award. Recipient, U.C. Davis Medical School Class of 2005 Loren D. Carlson

Research Award.
Caratepheroy: &4a84-KIM-DB Document 57-1 Filed 10/18/18 Page 65 of 65 6a

Erik Busby, M.D. Resident in Urology, 2002-2003. Recipient, first prize for basic science,
Northern California Resident Seminar in 2003. Recipient, second prize for basic science,
Northern California Resident Seminar in 2004. Presently attending Urologic Oncologist at
University of Alabama.

Marc A. Dall’Era, M.D. pre-doctoral fellow, 1999-2000. Recipient, U.C. Davis pre-doctoral
fellowship award. Recipient, U.C. Davis Medical School Class of 2000 Loren D. Carlson
Research Award. Presently attending Urologic Oncologist at U.C. Davis.

Stephen Di Marco, M.D. pre-doctoral fellow, 1999-2000. Recipient, U.C. Davis pre-doctoral
fellowship award. Presently, Resident in Urology, University of California, San Diego.

Jonathan Eandi, pre-doctoral fellow, 2000-2001. Recipient, U.C. Davis pre-doctoral fellowship
award. Alpha Omega Alpha Research Scholarship Award. Recipient, U.C. Davis Medical
School Class of 2002 Loren D. Carlson Research Award. Presently, fellow in robotic surgery,
City of Hope Medical Center.

Eschelle Stapp, M.D. Resident in Urology, 1999-2000. Presently, Staff Urologist, Kaiser.
Recipient, first prize for basic science, Northern California Resident Seminar in 1999 and second
prize for basic science, Northern California Resident Seminar in 2000.

Shyh-Jen Shih, Ph.D., post-doctoral fellow, 1999-2002. Presently, SRA in the laboratory of Dr.
Allen Chen, Radiation Oncology, UCD.

Hari Tunuguntla, M.D. Clinical Research Fellow, 2001-2002. Currently attending urologist,
Robert Wood Johnson Medical School, New Jersey.

Joy Yang, Ph.D., 1999-present. Presently faculty Assistant Research Biochemist, U.C. Davis
Department of Urology.

Steffen Benik, undergraduate-.researcher, 1999-2000.
Betsy Hoang, undergraduate researcher, 2000-2002.

Michael Novotny, M.D. Ph.D. Resident in Urology, 2001-2002. Presently, Staff Urologist,
Kaiser.

Jose Juarez, B.S. SRA II, 1998-1999, Presently in Biotech.

Personal Information

Date of Birth: September 3, 1958

Place of Birth: Madison, Wisconsin

Spouse: Margot A. Evans

Children: Grant McPherson Evans, November 18, 1998

Ian Christopher Evans, April 18, 2003
Alexandra Spring Evans, April 18, 2003
Updated: 04/19/2018
